        Case 1:18-cv-09936-LGS Document 104 Filed 08/29/19 Page 1 of 18




                                                                                    August 29, 2019
VIA ECF
Honorable Lorna G. Schofield
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007
       Re:     Jane Doe, et al. v. Trump Corp., et al., 1:18-cv-9936 (LGS)

Dear Judge Schofield:

         The Court has directed the Parties to set forth their respective positions “regarding
Defendants’ proposed motion to compel arbitration and any other issue the parties would like the
Court to address.” (Doc. No. 98; accord Doc. No. 100.) The parties therefore submit this joint
letter, as well as a modified proposed Case Management Plan and Scheduling Order (based on the
Court’s form), to which they have made adjustments reflecting the current stage of the
proceedings.
Plaintiffs’ Statement
     Defendants’ proposed motion to compel arbitration is both meritless and untimely. Further,
although the Court dismissed Plaintiffs’ RICO claims, it denied Defendants’ motion to dismiss
Plaintiffs’ common law and other statutory claims, and discovery on those claims should now
commence. Plaintiffs have proposed a workable approach to pseudonymity for discovery, one that
is routinely used in other cases in this District. A proposed protective order is attached.
   A. Defendants’ Motion to Compel Arbitration Lacks Merit
    Merits. Defendants’ anticipated motion will not succeed because “arbitration is a matter of
consent, not coercion,” and “arbitration agreements [are to be] as enforceable as other contracts,
but not more so.” Ross v. Am. Exp. Co., 547 F.3d 137, 143 (2d Cir. 2008). There is no dispute that
Defendants are not signatories to the agreements containing the purportedly relevant arbitration
provisions—and the doctrine of “equitable estoppel” that Defendants invoke to avoid the
foundational requirement of a signature is, in this case, unavailable.
    A non-signatory may compel a signatory to arbitrate in rare circumstances and only where two
requirements are met. First, “the issues the non-signatory is seeking to resolve in arbitration [must]
be intertwined with the agreement that the estopped party has signed.” Sokol Holdings, Inc. v.
BMB Munai, Inc., 542 F.3d 354, 358 (2d Cir. 2008) (citation omitted). Second, “there must be a
relationship among the parties of a nature that justifies a conclusion that the party which agreed to
arbitrate with another entity should be estopped from denying an obligation to arbitrate a similar
dispute with the adversary which is not a party to the arbitration agreement.” Id.
    Defendants can satisfy neither prong of Sokol Holdings. While it is true, as Defendants suggest,
that Plaintiffs were “damaged by statements and omissions allegedly made by Mr. Trump about
ACN while he was employed as the company’s spokesperson” (Doc. No. 94-1 at 2.), the
intertwinement inquiry is centered not on damages, but on whether “the subject matter of the
dispute was intertwined with the contract providing for arbitration.” Sokol, 542 F.3d at 361
(emphasis added). In JLM Industries, Inc. v. Stolt-Nielsen SA, for example, the plaintiffs’ claims
        Case 1:18-cv-09936-LGS Document 104 Filed 08/29/19 Page 2 of 18



were held to be intertwined with contracts providing for arbitration because the claims turned on
“allegedly inflated price terms” in the contracts themselves. 387 F.3d 163, 178 (2d Cir. 2004). And
in Choctaw Generation Ltd. Partnership v. American Home Assurance Co., the plaintiffs’ claims
were held to be intertwined because they concerned a demand for a letter of credit “arguably
[made] pursuant to a provision of the construction contract” that provided for arbitration. 271 F.3d
403, 403 (2d Cir. 2001). Here, in stark contrast, Plaintiffs’ claims do not require resolution of any
term of any contract between Plaintiffs and ACN—and are not intertwined with those agreements
in any way. Plaintiffs’ claims instead turn on Defendants’ false and misleading statements about
ACN, and their deliberate efforts to mislead ACN recruits about the nature of their relationship
with ACN.
     Defendants’ motion also fails Sokol’s second prong. As Sokol clarified, because it remains a
“black letter rule that the obligation to arbitrate depends on consent,” the estoppel doctrine “simply
extend[s] its contours somewhat by establishing that the consent need not always be expressed in
a formal contract made with the party demanding arbitration.” 542 F.3d at 361–62. Thus, a
“necessary circumstance” for the application of estoppel is “a relationship among the parties which
. . . support[s] the conclusion that x had consented to extend its agreement to arbitrate to y.” Id.;
accord JLM Indus., Inc., 387 F.3d at 177 (concluding that a court may allow a non-signatory to
compel a signatory into arbitration only after a “careful review of the relationship among the
parties [and] the contracts they signed”). Defendants must therefore show that when Plaintiffs
signed their agreements with ACN, they actually, subjectively consented to arbitrate their present
claims against Defendants because of some agency or employee relationship between Defendants
and ACN. See Ross, 547 F.3d at 148. Here, the entire theory of the case is to the contrary: each
Plaintiff affirmatively alleges that they were induced to invest in ACN precisely because they
thought Trump was distinct from ACN—and that Defendants were endorsing ACN’s business
opportunity as objective observers, not as agents or employees. (E.g., AC ¶¶ 191, 193.)
    Not surprisingly, for these reasons, there is not a single reported case that compels arbitration
with a non-signatory to an arbitration agreement that comes even close to the circumstances present
here. To the contrary, cases invoking equitable estoppel succeed only where they involve an
employee, executive, or the patently obvious assent of the named defendant. See Meyer v. Uber
Technologies, Inc., 868 F.3d 66, 80 n.11 (2d Cir. 2017) (“Courts in this and other circuits
consistently have held that employees or disclosed agents of an entity that is a party to an
arbitration agreement are protected by that agreement.” (emphasis added)); see also Medidata
Solutions, Inc. v. Veeva Sys. Inc., No. 17 Civ. 589, 2018 WL 1083968, at *2 (S.D.N.Y. Feb. 27,
2018) (Schofield, J.) (concluding that relationships “of co-conspirators and employer-
employee . . . are insufficient to compel arbitration under principles of equitable estoppel”), aff’d,
748 F. App’x 363 (2d Cir. 2018). The Amended Complaint belies the notion that Plaintiffs actually
and subjectively believed that they were agreeing to arbitrate with the Trumps when signing any
agreements with ACN.
    Untimeliness. Defendants offer no explanation for their considerable delay in filing their
motion—and none exists, beyond their flagrant desire for tactical advantage. There are no new
facts. There is no new law. There is only delay—inexplicable and unjustifiable delay—constituting
more than an eight-month period after the filing of the original complaint. For good reason, courts
regularly conclude that parties waive their right to arbitrate when they delay seeking such relief
and there is prejudice to the non-moving party. See La. Stadium & Expo. Dist. v. Merrill Lynch,
Pierce, Fenner & Smith, Inc., 626 F.3d 156, 159 (2d Cir. 2010).

                                                  2
          Case 1:18-cv-09936-LGS Document 104 Filed 08/29/19 Page 3 of 18



    While there is no “bright-line rule” that controls exactly how much delay causes waiver of a
party’s right to arbitrate claims, id., courts look to whether the movant’s litigation conduct “has
been largely inconsistent with its present assertion of its right to compel arbitration.” Leadertex,
Inc. v. Morganton Dyeing & Finishing Corp., 67 F.3d 20, 26 (2d Cir. 1995). The Second Circuit
has concluded that a party’s actions were inconsistent with its asserted right to compel arbitration
where it “could have invoked the arbitration clause at the outset of the litigation . . . but it chose
not to.” Id. (emphasis added); accord Beach v. JPMorgan Chase Bank, N.A., 2019 WL 2428631,
at *5 (S.D.N.Y. June 11, 2019) (concluding that “Defendants waived any right to compel
arbitration,” because their “actions demonstrate[d] an intent to litigate”).
    Here, it could hardly be clearer that Defendants “chose” not to seek to compel arbitration at
the outset, presumably in the hope that they would succeed on their motion to dismiss. More
specifically, although they certainly were aware of the issue of arbitration during the first eight
months of this case, 1 Defendants affirmatively demonstrated a clear intent to litigate, not arbitrate.
They first invoked this Court’s jurisdiction by filing two motions to dismiss, rather than motions
to compel arbitration or in the alternative to dismiss, which is common practice in this District.
See, e.g., Harris v. TD Ameritrade Inc., 338 F. Supp. 3d 170, 182 (S.D.N.Y. 2018) (addressing
such an alternative motion and noting that “[e]ven if the arbitration issue is not considered
jurisdictional, it should ordinarily be addressed first as a matter of judicial efficiency”). Then, they
came to this Court with a proposed case management schedule that made no mention of arbitration.
Finally, Defendants invoked the Court’s subpoena power by serving a series of non-party
document preservation subpoenas on friends and family members of the pseudonymous Plaintiffs.
Significantly, Defendants have provided not a word of explanation for their delay in raising the
issue, other than the fact that they lost their motion to dismiss. Plaintiffs, of course, have devoted
substantial time, resources, and effort to pressing their claims in this Court. As the Second Circuit
has made clear, a plaintiff suffers prejudice from a mid-litigation motion to compel arbitration
when the “proffered excuse for the delay” is nowhere to be found. Leadertex, Inc., 67 F.3d at 26. 2
    B. Discovery Should Commence
    When the Court denies a motion to dismiss, in whole or in part, the next step in a case is
discovery. But here, Defendants assert that the next step should instead be a further stay of
discovery pending the resolution of their motion to compel arbitration.

1
  As early as November 30, 2018, Defendants criticized this case as a “ploy” to “bypass contractually mandated
arbitration” (Doc. No. 46 at 1), and repeatedly referred to the arbitration agreements thereafter (see Doc. No. 48 at 2,
5; Doc. No. 65 at 6; Doc. No. 66 ¶¶ 28–30; Doc. No. 84 at 6; Doc. No. 85 ¶¶ 10–11). In fact, in one letter to the Court,
Defendants argued that Plaintiffs had waived Plaintiffs’ right to arbitrate against ACN by filing this lawsuit against
Defendants. (See Doc. No. 48 at 5.)
2
  Unsurprisingly, precedent—including cases cited by Defendants—shows that courts excuse delay only when the
delay is justified by something other than a crude desire to obtain a tactical litigation advantage. For example, in Rush
v. Oppenheimer & Co., 779 F.2d 885 (2d Cir. 1985), and Sweater Bee by Banff, Ltd. v. Manhattan Indus., Inc., 754
F.2d 457 (2d Cir. 1985), the Second Circuit excused delayed arbitration requests only because the plaintiffs asserted
both arbitrable and non-arbitrable claims and the court concluded that it was reasonable for the defendants to choose
to litigate the non-arbitrable claims while reserving their right to later move to arbitrate the others. See also Estrella
v. Freedom Fin. Network, LLC, No. 09 Civ. 3156, 2012 WL 214856, at *4 (N.D. Cal. Jan. 24, 2012) (granting motion
to compel where intervening law and events made claims arbitrable). This reading of Rush and Sweater Bee is
confirmed by Kramer v. Hammond, which emphasized that a party is prejudiced where its adversary offers no “sound,
nonprejudicial reasons to justify the delays and the additional expenses incurred when the parties did not immediately
invoke arbitration.” 943 F.2d 176, 179–80 (2d Cir. 1991).

                                                            3
        Case 1:18-cv-09936-LGS Document 104 Filed 08/29/19 Page 4 of 18



     Under Federal Rule of Procedure 26(c), however, the moving party has the burden of showing
“good cause” for a stay of discovery, and “it is well-settled that the mere filing of a dispositive
motion does not, by itself,” suffice. Hearn v. United States, No. 17 Civ. 3703, 2018 WL 1796549,
at *2 (E.D.N.Y. Apr. 16, 2018) (internal quotation marks omitted). Instead, the Court must
consider several familiar factors, including “the strength of the pending motion forming the basis
of the request for stay,” as well as “the breadth of discovery sought, the burden of responding to
it, [and] the prejudice that would result to the party opposing the stay.” Republic of Turkey v.
Christie’s, Inc., 316 F. Supp. 3d 675, 677 (S.D.N.Y. 2018) (citation omitted).
    For the reasons discussed above, Defendants cannot possibly make the “strong showing” with
respect to the strength of their anticipation motion to compel arbitration. Telesca v. Long Island
Hous. P’ship, Inc., No. 05 Civ. 5509, 2006 WL 1120636, at *1 (E.D.N.Y. Apr. 27, 2006); see also,
e.g., Gerald Chamales Corp. v. Oki Data Americas, Inc., 247 F.R.D. 453, 455 (D.N.J. 2007) (“[I]f
the Court accepts defendants’ argument that all depositions should be stayed pending the decision
on its dispositive motion [regarding arbitration], then it would in effect be ruling that every time a
request to compel arbitration is filed good cause exists to issue a protective order to stop
depositions while the request is pending. This is not the law.”).
    Neither breadth nor burden of discovery presents any basis for a stay either. Prior to the initial
stay of discovery, Plaintiffs served certain targeted requests on all Defendants, seeking corporate
records and other foundational documents and information. When the stay of discovery was lifted,
Defendants served certain additional targeted requests directed solely at The Trump Corporation.
To date, Defendants have not identified any request as beyond the scope of the matters at issue.
Moreover, “[a]s in all cases, the Plaintiff, the Court, and the public have an interest in
the expeditious resolution of [this] case.” U.S. Commodity Futures Trading Comm’n v. Lamarco,
No. 2:17 Civ. 4087, 2018 WL 2103208, at *5 (E.D.N.Y. May 7, 2018). Those interests in a just,
speedy resolution are heightened because Plaintiffs have already endured a prolonged stay of
discovery during the pendency of Defendants’ motion to dismiss.
    Perhaps even more importantly, Defendants concede that they are not even in a position to
move to compel arbitration at this time since they need discovery, including discovery from
Plaintiffs, prior to filing such a motion. (This, of course, is due to the fact that Defendants do not
actually have copies of any arbitration agreements with Plaintiffs—because Defendants were not
parties to them.) Plaintiffs, in turn, would also seek discovery about the contractual and other
relationships between Defendants and ACN in order to oppose the motion and distinguish this case
from the rare scenarios in which courts have permitted non-parties to enforce arbitration
agreements. Given that such discovery would necessarily overlap with merits discovery in any
event, the more efficient course would obviously be to proceed as one would in any case in which
a party believes it may have a potentially dispositive motion depending on what it finds in
discovery: allow discovery on all issues, and Defendants can make their motion in due course.
   C. Plaintiffs’ Proposed Schedule and Proposed Protective Order
       1. Proposed Schedule
    Plaintiffs remain committed to pursuing discovery expeditiously and submit a revised proposed
Case Management Plan and Scheduling Order including a six-month fact-discovery period, with
an additional three months for expert discovery. Those periods are adapted from, and generally
consistent with, deadlines in the proposed case management plan jointly submitted by the parties
on December 6, 2018 (Doc. No. 48).

                                                  4
          Case 1:18-cv-09936-LGS Document 104 Filed 08/29/19 Page 5 of 18



         2. Protective Order
    As the Court is aware, the parties have extensively briefed and argued the issue of
pseudonymity. (Doc. Nos. 3, 4, 46, 52, 59.) During the December 2018 initial conference, the
Court made findings of fact, 3 concluding that the potential harms Plaintiffs face “are real,
significant, and present an unwarranted obstacle to those who would seek to vindicate their rights
in federal court.” (Doc. No. 59 at 27:10-12.) By contrast, the Court found that, in the circumstances
of this case, “the public interest in knowing the specific identity of the named plaintiffs or the class
members they would represent is minimal.” (Id. at 28:10-12.) Based on those findings, the Court
granted Plaintiffs’ motion, concluding that “plaintiffs have met their burden of showing that they
face at least risks of harm.” (Id. at 26:8-9.)
    Immediately following this Court’s decision on Defendants’ motion to dismiss, Plaintiffs
proposed to Defendants a protective order governing discovery in this action. Recognizing that the
Court granted Defendants’ original motion to stay discovery at least partly because of a concern
that without careful consideration of how to manage disclosure of Plaintiffs’ identities, the “cat
[could get] out of the bag,” and “events could get ahead of us” (Id. at 29:24-30:1), Plaintiffs took
heed of the Court’s directive that pseudonymity would need to be revisited following a decision
on the motion to dismiss. (Doc. No. 54.)
    We respectfully submit that Plaintiffs’ proposed protective order provides a workable solution
to the question of how to continue to protect Plaintiffs while proceeding with discovery. (See Doc.
No. 59 at 29:23-30:1.) 4 The order would permit disclosure of Plaintiffs’ identities to Defendants
and their counsel, while preserving Plaintiffs’ public anonymity to protect Plaintiffs against the
very real risks that the Court identified. Courts in the Southern District routinely permit plaintiffs
to proceed pseudonymously through discovery in this manner. 5
    Indeed, the parties are mostly in agreement as to the substantive provisions in the protective
order since Defendants have proposed adopting it, but only with respect to the limited discovery
that they seek in connection with their proposed motion to compel arbitration. But it would be very
inefficient, not to mention time-consuming, for the parties to enter into one protective order with
respect to the discovery Defendants want on their motion to compel arbitration and another
protective order with respect to the rest of discovery. Instead, there should be one protective order
that governs all discovery. Accordingly, Plaintiffs respectfully submit their proposed protective
order to the Court. (See Exhibit A.)


3
  For example, the Court found that Plaintiffs had cited “ample evidence of retaliation and other harms in other cases
in similar circumstances, which is sufficient to meet their burden” (Doc. No. 59 at 27:3-5), and that Defendants’
“consistent pattern of past conduct . . . gives rise to a reasonable inference that [Plaintiffs] may suffer harm as a result
of being identified in this action” (id. at 26:10-12).
4
 Because the proposed protective order addresses the only consideration that has changed since the Court granted
Plaintiffs’ motion to proceed under pseudonyms, Plaintiffs request that the Court allow its order regarding
pseudonymity to continue through the end of discovery.
5
 See, e.g., Feibleman v. Trs. of Columbia Univ. in the City of New York, No. 19 Civ. 4327, Doc. No. 43 (S.D.N.Y.
June 28, 2019) (Caproni, J.); Doe v. Lima, 270 F. Supp. 3d 684 (S.D.N.Y. 2017) (Engelmayer, J.), aff’d, 758 F. App’x
181 (2d Cir. 2019); Doe v. Delta Airlines, Inc., 310 F.R.D. 222 (S.D.N.Y. 2015) (Engelmayer, J.), aff’d, 672 F. App’x
48 (2d Cir. 2016) (Engelmayer, J.); Doe v. Goord, No. 04 Civ 570, 2005 WL 3116413 (S.D.N.Y. Nov. 22, 2005)
(Peck, M.J.); Roe v. City of New York, 232 F. Supp. 2d 240 (S.D.N.Y. 2002) (Sweet, J.).

                                                             5
        Case 1:18-cv-09936-LGS Document 104 Filed 08/29/19 Page 6 of 18



Defendants’ Statement
I.     The Motion to Compel Arbitration

        Defendants respectfully request that the Court enter an order pursuant to the Federal
Arbitration Act (“FAA”) compelling Plaintiffs to arbitrate their claims against Defendants, and
to stay litigation of this action pending a decision on Defendants’ motion and any subsequent
arbitration ordered by the Court. See 9 U.S.C. §§ 3-4.

        A.      The Relevant Facts Pled or Incorporated in the Complaint. Plaintiffs allege that
they paid money to a multi-level marketing company, American Communications Network
(“ACN”), to become Independent Business Owners (“IBOs”) for ACN. Plaintiffs further allege
that they failed to recoup this initial investment in ACN and that they registered for ACN
because of a fraud perpetrated by ACN (whom Plaintiffs have not sued) and Defendants. In
particular, Plaintiffs contend that, while acting as ACN’s paid spokesperson, Donald J. Trump
understated the risks and overstated the benefits of the ACN business opportunity, and that Mr.
Trump and ACN failed to disclose that ACN was paying him for his endorsement. In order to
become IBOs, ACN required Plaintiffs to enter into written agreements with ACN (the “IBO
Agreements”). In 2013 and 2014, when Plaintiffs Moe, Doe and Loe became IBOs, the IBO
Agreements contained the following arbitration clause: “In the event of a dispute between me
and ACN as to our respective rights, duties and obligations arising out of or relating to this
Agreement, it is agreed that such disputes shall be exclusively resolved through binding
arbitration before the American Arbitration Association” (“AAA”). In 2016, when Plaintiff Roe
signed up, the IBO Agreement stated that “ACN and I will resolve all disputes through binding
arbitration before the [AAA] . . . . Both ACN and I agree that all disputes will be resolved on an
individual basis and that each may only bring claims against the other in an individual capacity
(and not as a claimant or class member in any purported class or representative proceeding).”
See Exhs. 7-9, Affirmation of Cynthia Chen in Support of Defendants Motion to Dismiss the
Complaint, dated February 21, 2019. Defendants are not signatories to these agreements.

         B.     The Legal Standard. The FAA “is an expression of ‘a strong federal policy
favoring arbitration as an alternative means of dispute resolution.’” Ragone v. Atl. Video at
Manhattan Ctr., 595 F.3d 115, 121 (2d Cir. 2010). The Second Circuit “has said that ‘it is
difficult to overstate the strong federal policy in favor of arbitration, and it is a policy we have
often and emphatically applied.’” Id. This “policy in favor of arbitration” extends, in certain
circumstances, to parties that are not signatories to the underlying agreements. Second Circuit
law is unambiguous on this point: “[u]nder principles of estoppel, a non-signatory to an
arbitration agreement may compel a signatory to that agreement to arbitrate a dispute where a
careful review of the relationship among the parties, the contracts they signed …, and the issues
that had arisen among them discloses that the issues the nonsignatory is seeking to resolve in
arbitration are intertwined with the agreement that the estopped party has signed.” Id. at 126-27
(internal quotation marks omitted). “In addition to the ‘intertwined’ factual issues, there must be
a relationship among the parties of a nature that justifies a conclusion that the party which agreed
to arbitrate with another entity should be estopped from denying an obligation to arbitrate a
similar dispute with the adversary which is not a party to the arbitration agreement.” Id. at 127
(internal quotation marks and modifications omitted).



                                                 6
        Case 1:18-cv-09936-LGS Document 104 Filed 08/29/19 Page 7 of 18



         Separate and apart from the doctrine of equitable estoppel, an agency relationship
between a contracting party and a non-signatory may supply a basis for compelling arbitration
with a non-signatory. While it is an open question in the Second Circuit, Ross v. American Exp.
Co., 547 F.3d 137, 143 n.3 (2d. Cir. 2008), courts in this district have held that “employees or
disclosed agents of an entity that is a party to an arbitration agreement are protected by that
agreement.” Alghanim v. Alghanim, 828 F. Supp. 2d 636, 650 (S.D.N.Y. 2011) (internal
quotation marks omitted). See also Dunmire v. Hoffman, No. 05 Civ. 4852(DAB), 2006 WL
2466248, at *3 (S.D.N.Y. Aug. 24, 2006) (“Generally, employees or disclosed agents of an entity
that is a party to an arbitration agreement are protected by that agreement.”); accord Bankers
Conseco Life Ins. Co. v. Feuer, 16 Civ. 7646 (ER), 2018 WL 1353279 (S.D.N.Y. Mar. 15, 2018).

        C.     Discussion. Plaintiffs’ claims are arbitrable under both theories. Under the
doctrine of equitable estoppel, the claims against Defendants are plainly “intertwined with” the
agreement that Plaintiffs signed with ACN. See Ragone, 595 F.3d at 127. All of Plaintiffs’
claims rest upon the allegation that Mr. Trump made statements and or omitted facts about ACN
while employed as the company’s spokesperson, by which Plaintiffs were harmed. The alleged
statements and omissions appeared on ACN DVDs, in magazine articles published by ACN, and
at ACN rallies, in response to questions put to Mr. Trump by an ACN host. (Amended Compl.
¶¶ 80-103, 137-155; see also id. ¶ 138 (“ACN promotional videos . . . failed to disclose that
Trump was being paid for his endorsement”); id. ¶ 139 (“Neither Trump nor ACN disclosed to
the audience that Trump was paid for this appearance”)). Indeed, the Amended Complaint
declares ACN “central to” the claims asserted against Defendants (id. ¶ 16), and Mr. Trump’s
endorsement “critical” to the success of ACN (id. ¶ 85). According to Plaintiffs, “[i]t was
ACN’s ability to associate itself with the Trump brand – a right that ACN secretly bought from
the Trump Enterprise – that drove the fraudulent message home and pushed investors to
overcome lingering doubts and invest in the ACN business opportunity.” (Id. ¶ 177; see also id.
¶ 170 (“ACN itself . . . boasted of its relationship with Trump and the legitimacy the Trump
brand afforded the Company”); id. ¶ 173 (“ACN made . . . clear that Trump’s brand was an
impactful recruiting tool for [IBOs] in two principal ways: first, it attracted the interest of
prospective [IBOs] and second, it would help close the deal with prospective recruits”); id. ¶ 174
(“One of the most important tools available to ACN representatives today is obviously the
Donald J. Trump endorsement” (emphasis removed)).) 6

        The requisite relationship between Plaintiffs and Mr. Trump is also present. Over nearly
200 pages, Plaintiffs sound a single complaint: Mr. Trump is the reason they signed up as IBOs,
paid money to ACN and sustained damages. Plaintiffs chose to become IBOs not because
friends and family vouched for ACN, although they did, and not due to anything Plaintiffs
learned from the IBO testimonials they viewed on DVDs, read in ACN magazines or heard live
at recruitment meetings – but because Mr. Trump endorsed the company. By their own pleading,
it was Mr. Trump’s endorsement of ACN that caused Plaintiffs to enter into the very contracts by
which they agreed to arbitrate with ACN. At the time Plaintiffs signed those agreements, it
therefore was predictable – indeed, it was obvious – that any dispute that might arise between
Plaintiffs and ACN concerning the ACN experience would likely implicate Mr. Trump. This
case thus fits the “pattern” of decisions in this Circuit that have applied the doctrine of equitable

6
 These facts likewise establish an agency relationship between ACN and Mr. Trump sufficient to compel
Plaintiffs to arbitrate with Defendants on that basis.

                                                  7
        Case 1:18-cv-09936-LGS Document 104 Filed 08/29/19 Page 8 of 18



estoppel to require signatories to arbitrate with non-signatories on a theory of consent. See Ross,
547 F.3d at 145 (2d Cir. 2008) (quoting Sokol Holdings, Inc. v. BMB Munai, Inc., 542 F.3d 354
(2d Cir. 2008)). Here, as in those cases, the promise to arbitrate by one signatory is “reasonably
seen . . . as extending not only to the other signatory, but also to a non-signatory related to the
latter . . . that was, or would predictably become, with the knowledge and consent of the party
opposing arbitration, affiliated or associated with the other signatory in such a manner as to make
it unfair to allow the party opposing arbitration to avoid its commitment to arbitrate on the
ground that the non-signatory was not the very entity with which the party opposing arbitration
had a contract.” Ross, 547 F.3d at 145-46 (internal quotation marks and modifications omitted).

        Courts in this Circuit have applied principles of equitable estoppel on facts less
compelling than those present here. See, e.g., Ragone, 595 F.3d at 128 (affirming ruling
compelling arbitration of harassment claims brought against non-signatory where plaintiff
understood when she contracted with signatory that she would be working closely with non-
signatory); Denney v. BDO Seidman, L.L.P., 412 F.3d 58, 70 (2d Cir. 2005) (vacating denial of
motion to compel plaintiffs to arbitrate with non-signatory Deutsche Bank and signatory BDO
Seidman, where plaintiffs asserted Deutsche Bank and BDO Seidman jointly marketed
fraudulent tax shelters to plaintiffs); Bankers Conseco Life Ins. Co., 2018 WL 1353279, at *6-7
(compelling arbitration where plaintiff alleged non-signatory defendants fraudulently induced it
to enter contract with signatory); Cooper v. Ruane Cunniff & Goldfarb Inc., No. 16-CV-1900
(WHP), 2017 WL 3524682, at *7-8 (S.D.N.Y. Aug. 15, 2017), appeal withdrawn, 2017 WL
8219086 (2d Cir. Dec. 19, 2017) (granting motion to compel arbitration where plaintiff asserted
signatory employer and non-signatory investment advisor acted together to breach fiduciary
duties owed plaintiff); cf, Ross, 547 F.3d at 148 (reversing order compelling arbitration where
non-signatory defendant Amex was a “complete stranger” to the arbitration agreements between
plaintiffs and the rival banks who issued plaintiffs’ credit cards); Sokol, 542 F.3d at 362 (same,
where the proffered “close relationship” between the non-signatory and plaintiff arose entirely
from the non-signatory’s tortious interference with the contract between plaintiff and signatory
containing the arbitration clause).

        D.      The Motion to Compel Arbitration is Timely. On December 20, 2018, the Court
stayed discovery pending resolution of Defendants’ motion to dismiss for failure to state a claim.
(ECF No. 54.) On July 24, 2019, the Court granted in part and denied in part that motion. (ECF
No. 97.) On August 1, 2019, the Court stayed all discovery pending the parties’ appearance at a
conference on September 5. (ECF No. 102.) Other than serving third parties with document
preservation notices, no action has been taken to advance the lawsuit. Under such circumstances
there is no waiver of the right to arbitrate. See, e.g., Gonder v. Dollar Tree Stores, Inc., 144 F.
Supp. 3d 522, 527 (S.D.N.Y. 2015) (“Merely answering on the merits, appearing at hearings, and
participating in discovery, without more, will not necessarily constitute a waiver.”) (citing Gen.
Textile Printing & Processing Corp. v. Expromtorg Int’l Corp., 891 F. Supp. 946, 953 (S.D.N.Y.
1995)); Jung v. Skadden, Arps, Slate, Meagher & Flom, LLP, 434 F. Supp. 2d 211, 219
(S.D.N.Y. 2006) (granting defendant’s motion to stay case and compel arbitration under 9 U.S.C.
§§ 3-4, filed even after defendant lost its Rule 12(b)(6) motion). See also Rush v. Oppenheimer
& Co., 779 F.2d 885, 887-91 (2d Cir. 1985) (finding motion to compel arbitration timely after
defendant filed its motion to dismiss, answered, and participated in discovery); accord Sweater

                                                8
        Case 1:18-cv-09936-LGS Document 104 Filed 08/29/19 Page 9 of 18



Bee by Banff, Ltd. v. Manhattan Indus., Inc., 754 F.2d 457, 463-66 (2d Cir. 1985) (motion to
compel arbitration timely after 12(b)(6) motion was briefed and decided).

II.    The Motion to Stay Merits Discovery Pending Decision on the Motion to Compel

        On August 1, 2019, Defendants moved the Court to stay discovery in this case pending
briefing and a decision on the contemplated motion to compel arbitration. (ECF Nos. 101 &
102.) We renew that motion and respectfully refer the Court to our August 1 filing for the legal
authorities that support it. Id. at 3-4. Defendants nonetheless request that the Court authorize
limited fact discovery or take evidence sufficient to establish that Plaintiffs in fact agreed to
arbitrate with ACN. See Dreyfuss v. eTelecare Glob. Sols.-US, Inc., No. 08 CIV. 1115 (RJS),
2008 WL 4974864, at *2 (S.D.N.Y. Nov. 19, 2008), aff’d, 349 F. App’x 551 (2d Cir. 2009)
(deciding motion to compel arbitration only after allowing limited discovery into existence of
arbitration agreement); Brennan v. Bally Total Fitness, 153 F. Supp. 2d 408, 416-17 (S.D.N.Y.
2001) (finding limited discovery necessary to decide motion to compel arbitration).

        Limited discovery or fact-finding by the Court is required in this case to establish
Plaintiffs agreed to arbitrate with ACN. As a first step, Plaintiffs must disclose their identities,
so that ACN can search its files for Plaintiffs’ IBO Agreements. To that end, on July 31, 2019,
Defendants and ACN provided Plaintiffs written undertakings to maintain Plaintiffs’ identities
on a “lawyer’s eyes only” basis. (Defendants made that offer notwithstanding that Plaintiffs are
no longer entitled to anonymity in this Court, the motion to dismiss having been decided and
Plaintiffs having failed to renew their motion to proceed under pseudonyms, as directed by the
Court. (ECF No. 54.)) Plaintiffs rejected that offer, insisting the parties instead negotiate a
formal protective order. The parties exchanged drafts and conferred extensively, but they have
not been able to agree upon a proposed order. Defendants are willing to adopt virtually
wholesale the substantive confidentiality provisions set forth in Plaintiffs’ draft protective order
(dated July 25, 2019), and have conveyed this to Plaintiffs. The parties’ disagreement centers on
the term or duration of the protective order: Defendants do not object to an order that protects
Plaintiffs’ identities from disclosure until the Court decides the motion to compel arbitration.
Plaintiffs, on the other hand, seek a protective order that preserves their anonymity through
merits discovery and trial. Defendants object to this on two grounds: First, no such order is
necessary. If the Court grants the motion to compel arbitration, there will be no merits
discovery, no trial nor any other proceedings in this Court, pending completion of the arbitration.
If the Court denies the motion, the parties can negotiate an all-purpose protective order at that
time. Second, whether and to what extent Plaintiffs will be permitted to proceed
pseudonymously during merits discovery or at trial is not before the Court, and Defendants
oppose Plaintiffs’ bid to settle that issue now, in their favor, via debates about the scope of a
protective order that need only apply while arbitrability is determined.

        Defendants continue to believe the undertakings contained in their July 31 letter are
adequate to protect Plaintiffs at this time. We therefore have asked Plaintiffs to include with this
joint submission a copy of that letter, together with a copy of Defendants’ proposed protective
order (also dated July 31, 2019), for the Court’s consideration. (Defendants’ proposed protective
order is an attachment to the July 31 letter, so Plaintiffs need only attach for the Court’s review
Defendants’ July 31 letter with attachments.) Defendants respectfully ask the Court to “so


                                                 9
        Case 1:18-cv-09936-LGS Document 104 Filed 08/29/19 Page 10 of 18



order” the written promises contained in the July 31 letter or, in the alternative, to enter
Defendants’ proposed protective order or one like it.

        One final point. During the parties’ meet and confer, Plaintiffs argued there should be no
stay nor a bifurcation of discovery in this case – that discovery on all subjects should proceed
now. The parties should make whatever motions they wish to make once they have developed
the factual bases for those motions, as they would “in any civil case,” Plaintiffs’ averred. That
argument overlooks the fact that, in the typical case, Plaintiffs’ names would appear in the
caption and Defendants could have asked ACN to search its records for Plaintiffs’ IBO
Agreements months ago, conceivably without formal fact-finding of any kind. It also ignores the
authorities already cited to the Court (ECF No. 101) that make clear a Court presented with a
motion to compel arbitration may stay merits discovery while permitting limited discovery on
the question of arbitrability. Defendants respectfully request the Court enter such an order.

       Defendants propose filing their motion to compel arbitration within ten days of
concluding discovery on whether Plaintiffs’ agreed to arbitrate with ACN. Defendants request
seven days within which to file a brief in reply to Plaintiffs’ opposition to that motion.




                                                  10
       Case 1:18-cv-09936-LGS Document 104 Filed 08/29/19 Page 11 of 18



                                              Respectfully submitted,



 /s/ Roberta A. Kaplan                         /s/ Joanna C. Hendon
Roberta A. Kaplan                             Joanna C. Hendon
John C. Quinn                                 Cynthia Chen
Joshua Matz                                   Andrew L. Kincaid
Alexander J. Rodney
Matthew J. Craig
Emily C. Cole                                 SPEARS & IMES LLP
                                              51 Madison Avenue
KAPLAN HECKER & FINK LLP                      New York, New York 10010
350 Fifth Avenue, Suite 7110                  Telephone: (212) 213-6996
New York, New York 10118                      Facsimile: (212) 213-0849
Telephone: (212) 763-0883                     jhendon@spearsimes.com
Facsimile: (212) 564-0883                     cchen@spearsimes.com
rkaplan@kaplanhecker.com                      akincaid@spearsimes.com
jquinn@kaplanhecker.com
jmatz@kaplanhecker.com
arodney@kaplanhecker.com                      Attorneys for Defendants
mcraig@kaplanhecker.com
ecole@kaplanhecker.com


Andrew G. Celli, Jr.
Matthew D. Brinckerhoff
O. Andrew F. Wilson
Katherine Rosenfeld
David Berman

EMERY CELLI BRINCKERHOFF & ABADY LLP
600 Fifth Avenue at Rockefeller Center
New York, NY 10020
Telephone: (212) 763-5000
acelli@ecbalaw.com
mbrinckerhoff@ecbalaw.com
awilson@ecbalaw.com
krosenfeld@ecbalaw.com
dberman@ecbalaw.com


Attorneys for Plaintiffs




                                         11
            Case 1:18-cv-09936-LGS Document 104 Filed 08/29/19 Page 12 of 18




  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK


JANE DOE, LUKE LOE, RICHARD ROE, and
MARY MOE, individually and on behalf of all
others similarly situated,
                                                                     1:18 Civ. 9936 (LGS)
                                     Plaintiffs,
                   v.                                                 CIVIL CASE
THE TRUMP CORPORATION, DONALD J.                                   MANAGEMENT PLAN
TRUMP, in his personal capacity,                                    AND SCHEDULING
DONALD TRUMP JR., ERIC TRUMP, and                                        ORDER
IVANKA TRUMP,
                                   Defendants.

       LORNA G. SCHOFIELD, United States District Judge:

               This Civil Case Management Plan is submitted by the parties in accordance with
       Fed. R. Civ. P. 26(f)(3).

  1.       All parties [consent       / do not consent   X ] to conducting all further proceedings
           before a United States Magistrate Judge, including motions and trial. See 28 U.S.C. §
           636(c). The parties are free to withhold consent without adverse substantive
           consequences.

  2.       The parties [have      X / have not         ] conferred pursuant to Fed. R. Civ. P. 26(f).

  3.       This case is governed by one of the following sets of rules, and the parties’ proposed
           dates in this order have been adjusted accordingly.

              a.        An employment case governed by the Initial Discovery Protocols for
                        Employment cases?
                        [Yes     / No X ]

              b.        A case governed by Local Civil Rule 83.10, Plan for Certain § 1983
                        Cases Against the City of New York?
                        [Yes      / No X ]

              c.        A patent case subject to the Local Patent Rules and the Court's
                        Individual Rules?
                        [Yes       / No X ]

              d.        A wage and hour case governed by Initial Discovery Protocols for Fair
                        Labor Standards Act?
                        [Yes      / No X ]
     Case 1:18-cv-09936-LGS Document 104 Filed 08/29/19 Page 13 of 18



4.   Alternative Dispute Resolution/Settlement

       a.      Settlement discussions [have         / have not    X    ] taken place.

       b.      Counsel for the parties have discussed an informal exchange of
               information in aid of early settlement and have agreed to exchange the
               following:

               N/A.




       c.      Counsel for the parties have discussed the use of the following alternate
               dispute resolution mechanisms for use in this case: (i) a settlement
               conference before a Magistrate Judge; (ii) participation in the District's
               Mediation Program; and (iii) retention of a private mediator. Counsel for
               the parties propose the following alternate dispute resolution mechanism
               for this case:

               The Parties have discussed the possibility of early settlement. The
               Parties agree that the possibility of early settlement is unlikely, and that
               discussion of the form or timing of alternative dispute resolution is
               premature at this stage of the litigation.

       d.      Counsel for the parties recommend that the alternate dispute resolution
               mechanism designated in paragraph 4(c) be employed at the following
               point in the case (e.g., within the next 60 days; after the deposition of
               plaintiff is completed (specify date); after the close of fact discovery):

               N/A.




       e.      The use of any alternative dispute resolution mechanism does
               not stay or modify any date in this Order.

5.   No additional parties may be joined after 21 days following service by Defendants of a
     pleading responsive to the Complaint or a motion under Rule 12(b), (e), or (f) without
     leave of Court.

6.   Amended pleadings may be filed without leave of Court until 21 days following service
     by Defendants of a pleading responsive to the Complaint or a motion under Rule 12(b),
     (e), or (f).

7.   Initial disclosures pursuant to Fed. R. Civ. P. 26(a)(1) shall be completed no later than:

     The parties exchanged initial disclosures on December 10, 2018.
     Case 1:18-cv-09936-LGS Document 104 Filed 08/29/19 Page 14 of 18




8.   Fact Discovery

     [Plaintiffs’ Proposal

        a.      Defendants shall file their Answer no later than September 26, 2019.

        b.      All fact discovery shall be completed no later than March 3, 2020.

        c.      Initial requests for production of documents pursuant to
                Fed. R. Civ. P. 34 shall be served by September 26, 2019.

        d.      Responses and Objections should be served by November 4, 2019.

        e.      Initial interrogatories pursuant to Fed. R. Civ. P. 33 shall be served by
                November 4, 2019.

        f.      Depositions pursuant to Fed. R. Civ. P. 30, 31 shall be completed by
                March 3, 2020.

        g.      Initial requests to admit pursuant to Fed. R. Civ. P. 36 shall be served by
                January 3, 2020.

        h.      Any of the deadlines in paragraphs 1(c) through 1(g) may be extended by
                the written consent of all parties without application to the Court,
                provided that all fact discovery is completed by the date set forth in
                paragraph 1(b).]

     [Defendants’ Proposal

       a.      Defendants shall file their Answer no later than 21 days after the Court
               resolves Defendants’ motion to compel arbitration.

       b.      All fact discovery shall be completed no later than 180 days after the
               Court resolves Defendants’ motion to compel arbitration.

       c.      Initial requests for production of documents pursuant to Fed. R. Civ. P.
               34 shall be served no later than 21 days after the Court resolves
               Defendants’ motion to compel arbitration.


       d.      Responsive documents shall be produced beginning no later than 30
               days after the date listed in paragraph 8(c).

       e.      Initial interrogatories pursuant to Fed. R. Civ. P. 33 shall be served no
               later than 60 days after the Court resolves Defendants’ motion to
               compel arbitration.


       f.      Depositions pursuant to Fed. R. Civ. P. 30, 31 shall be completed by the
      Case 1:18-cv-09936-LGS Document 104 Filed 08/29/19 Page 15 of 18



                 date listed in paragraph 8(b) (i.e., the close of fact discovery).

         g.      Initial requests to admit pursuant to Fed. R. Civ. P. 36 shall be served
                 no later than 120 days after the Court resolves Defendants’ motion to
                 compel arbitration.

         h.      Any of the deadlines in paragraphs (c) through (g) above may be
                 extended by the written consent of all parties without application to
                 the Court, provided that all fact discovery is completed by the date set
                 forth in paragraph (b).]

9.     Expert Discovery

       [Plaintiffs’ Proposal

         a.      Anticipated types of experts if any:
                 Accounting experts, experts regarding the ACN business opportunity;
                 structural economists, econometrics, and damages experts; experts
                 regarding class certification issues; and other experts to be determined
                 in due course.

         b.      All expert discovery shall be completed no later than June 2, 2020, or
                 such other date to be set following the submission of the parties’ joint
                 proposal pursuant to paragraph 2(c).


         c.      If you have identified types of experts in question 2(a), by February 3,
                 2020, the parties shall meet and confer and submit a joint proposal on
                 a schedule for expert disclosures, including reports, production of
                 underlying documents and depositions, provided that (i) expert
                 report(s) of the party with the burden of proof shall be due before
                 those of the opposing party’s expert(s); and (ii) all expert discovery
                 shall be completed by the date set forth in paragraph 2(b).]

       [Defendants’ Proposal

         a.      Experts regarding the direct selling and/or multi-level marketing
                 industries, and any other type of expert that any party shall
                 reasonably notice to the opposing side.

         b.      All expert discovery shall be completed no later than 90 days after the
                 date listed in paragraph 8(b) (i.e., the close of fact discovery).]

10.    This case is [is   X__/ is not          ] to be tried to a jury.
      Case 1:18-cv-09936-LGS Document 104 Filed 08/29/19 Page 16 of 18



11.    Counsel for the parties have conferred and their present best estimate of the length of
       trial is two to four weeks________________________________________________.


12.    Status Letters and Conferences


       [Plaintiffs’ Proposal

          a.     By October 28, 2019, the parties shall submit a joint status letter, as
                 outlined in Individual Rule IV.A.2.

          b.     By March 19, 2020, the parties shall submit a joint status letter, as
                 outlined in Individual Rule IV.A.2 and, in the event that they have not
                 already been referred for settlement discussions, shall also advise the
                 Court whether or not they request a referral for settlement discussions.

          c.     On a date agreeable to the Court, no sooner than six weeks from June 2,
                 2020, a pre-motion conference will be held for any anticipated dispositive
                 motions.

                   i. A party wishing to file a summary judgment or other dispositive
                      motion shall file a pre-motion letter at least two weeks before the
                      conference and in the form provided in the Court’s Individual Rule
                      III.A.1. Any party wishing to oppose shall file a responsive letter as
                      provided in the same Individual Rule. The motion will be discussed at
                      the conference.

                   ii. If no pre-motion letter is timely filed, this conference will be canceled
                       and the matter placed on the Court’s trial-ready calendar. The parties
                       will be notified of the assigned trial-ready date and the filing
                       deadlines for pretrial submissions. The parties are warned that any
                       settlement discussions will not stay pretrial deadlines or the trial
                       date.]




                    -
         [Defendants’ Proposal


         a.      By ______, the parties shall submit a joint status letter, as outlined in
                 Individual Rule IV.A.2.

                 The parties have already appeared before the Court for an initial case




                    -
                 management hearing.


         b.      By ______, the parties shall submit a joint status letter, as outlined in
                 Individual Rule IV.A.2 and, in the event that they have not already
                 been referred for settlement discussions, shall also advise the Court
   Case 1:18-cv-09936-LGS Document 104 Filed 08/29/19 Page 17 of 18



               whether or not they request a referral for settlement discussions as
               provided in Paragraph 4(c) above.

               The parties have already appeared before the Court for an initial case
               management hearing.



        c.     On a date agreeable to the Court, no sooner than six weeks from the
               close of all discovery, a pre-motion conference will be held for any
               anticipated dispositive motions.

                 i. A party wishing to file a summary judgment or other dispositive
                    motion shall file a pre-motion letter at least two weeks before the
                    conference and in the form provided in the Court’s Individual Rule
                    III.A.1. Any party wishing to oppose shall file a responsive letter as
                    provided in the same Individual Rule. The motion will be discussed
                    at the conference.

                 ii. If no pre-motion letter is timely filed, this conference will be
                     canceled, and the matter placed on the Court's trial-ready calendar.
                     The parties will be notified of the assigned trial-ready date and the
                     filing deadlines for pretrial submissions. The parties are warned
                     that any settlement discussions will not stay pretrial deadlines or
                     the trial date.]

[Plaintiffs’ Proposal

       This Order may not be modified or the dates herein extended, except as provided in
paragraph 8(h)) or by further Order of this Court for good cause shown. Any application to
modify or extend the dates herein, except as provided in paragraph 8(h), shall be made in a
written application in accordance with the Court’s Individual Rules and shall be made no
less than 2 business days prior to the expiration of the date sought to be extended.

      The Clerk of Court is directed to enter the dates under paragraphs 8, 9, and 12 into
the Court’s calendar.]

[Defendants’ Proposal

        This Order may not be modified or the dates herein extended, except as provided
in paragraph 8(h)) or by further Order of this Court for good cause shown. Any
application to modify or extend the dates herein, except as provided in paragraph 8(h),
shall be made in a written application in accordance with the Court's Individual Rules
and shall be made no less than 2 business days prior to the expiration of the date sought
to be extended.
  Case 1:18-cv-09936-LGS Document 104 Filed 08/29/19 Page 18 of 18



       The Clerk of Court is directed to enter the dates under paragraphs 5, 6, 8(a), 9(b)
and 12 (c) into the Court’s calendar.]
       SO ORDERED.

Dated: New York, New York

                                                   LORNA G. SCHOFIELD
                                                   United States District Judge
Case 1:18-cv-09936-LGS Document 104-1 Filed 08/29/19 Page 1 of 9




            EXHIBIT A
         Case 1:18-cv-09936-LGS Document 104-1 Filed 08/29/19 Page 2 of 9



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


JANE DOE, LUKE LOE, RICHARD ROE, and
MARY MOE, individually and on behalf of all
others similarly situated,
                                    Plaintiffs,
                v.                                          No. 1:18-cv-09936-LGS
THE TRUMP CORPORATION, DONALD J.
TRUMP, in his personal capacity,
DONALD TRUMP JR., ERIC TRUMP, and
IVANKA TRUMP,
                                  Defendants.


                              [PROPOSED] PROTECTIVE ORDER

     LORNA G. SCHOFIELD, United States District Judge:

       WHEREAS, all the parties to this action (collectively the “Parties” and individually a
“Party”) have requested that this Court issue a protective order;

       WHEREAS, Defendants wish to seek limited discovery in connection with their proposed
motion to compel arbitration and otherwise seek to stay discovery pending the resolution of their
motion and request that this Court issue a protective order without prejudice to their proposed
motion or position with respect to discovery; and

        WHEREAS, this Court finds good cause exists for the issuance of an appropriately
tailored protective order;

        IT IS HEREBY ORDERED that any person subject to this Order—including without
limitation the parties to the action; their attorneys, representatives, employees, agents, experts, and
consultants, acting as such; all third parties providing discovery in this action; and all other
interested persons with actual or constructive notice of this Order—shall adhere to the following
terms, upon pain of contempt:

Confidential Identity Information

1.       “Confidential Identity Information” is hereby defined as (i) the identities of Plaintiffs
         Jane Doe, Luke Loe, Richard Roe, and Mary Moe, and (ii) any documents, information,
         or materials that may reasonably be expected to lead to the identification of those
         Plaintiffs as the individuals who filed the action.

2.       Any person subject to this Order shall not disclose Confidential Identity Information to
         anyone else except as this Order expressly permits, and shall take all due precautions to
       Case 1:18-cv-09936-LGS Document 104-1 Filed 08/29/19 Page 3 of 9



       prevent the unauthorized or inadvertent disclosure.

Discovery Materials May Be Designated as Confidential and/or Confidential Identity
Information

3.     A person producing “Discovery Material” (i.e., information of any kind provided in the
       course of discovery in this action) may designate as Confidential any material or portion
       thereof that contains trade secrets, proprietary business information, competitively
       sensitive information, or other information the disclosure of which would, in the good
       faith judgment of the designating person, be seriously detrimental to the producing
       person’s business or personal interests. A person producing Discovery Material may
       designate as Confidential Identity Information any material or portion thereof that, in the
       good faith opinion of the producing person, meets the definition of Confidential Identity
       Information in paragraph 1 above.

4.     Any person subject to this Order who receives from any other person any Discovery
       Material that is designated as Confidential or Confidential Identity Information (together,
       “Protected Material”) shall not disclose such Protected Material to anyone else except as
       expressly permitted hereunder. Protected Material shall be used solely in connection with
       the litigation of this action and for no other purpose whatsoever, provided that nothing in
       this Order shall limit disclosure or use by a producing person of its own Protected
       Material.

5.     Where the portion of Discovery Material constituting Protected Material is reasonably
       separable from the non-Protected Material portion, only the portion constituting Protected
       Material shall be so designated. Any party that intends to use only non-Protected Material
       portions of a document containing Protected Material as part of a motion, or at a
       deposition or trial, may request that the producing party provide a redacted version of that
       document.
6.     With respect to the protected portion of any Discovery Material other than deposition
       transcripts and exhibits, the producing person or that person’s counsel may designate
       Discovery Material or any portion thereof as “Confidential” or “Confidential Identity
       Information” by stamping or otherwise clearly marking as “Confidential” or
       “Confidential Identity Information,” respectively, the protected document or portion in a
       manner that will not interfere with legibility or audibility. Deposition testimony may be
       designated as Confidential and/or Confidential Identity Information either on the record
       during the deposition or in writing within two business days of receipt of the transcript. If
       so designated, the final transcript of the designated testimony shall be bound in a separate
       volume and bear the notation “Confidential Information Governed by Protective Order,”
       “Confidential Identity Information Governed by Protective Order,” or “Confidential
       Information and Confidential Identity Information Governed by Protective Order.”




                                                 2
       Case 1:18-cv-09936-LGS Document 104-1 Filed 08/29/19 Page 4 of 9



7.    If at any time prior to the trial of this action, a producing person believes in good faith
      that Discovery Material or a portion thereof that that person previously produced without
      limitation should be designated as “Confidential” and/or “Confidential Identity
      Information,” the producing person may so designate that material or portion by promptly
      notifying all parties in writing. Such designated Discovery Material will thereafter be
      treated as Confidential and/or Confidential Identity Information under the terms of this
      Order. In addition, the producing person shall provide each other party with replacement
      versions of such Discovery Material that bears the appropriate designation within two
      business days of providing such notice.

8.    Any party may designate, as Confidential or Confidential Identity Information, Discovery
      Material produced by another party without such a designation, provided that such
      Discovery Material contains the designating party’s own Confidential or Confidential
      Identity Information. Such designation shall be accomplished by providing written notice
      to all receiving parties identifying the Discovery Material whose designation is be
      affected. In addition, the designating party shall provide all receiving parties with
      replacement versions of such Discovery Material that reflect the new designation.

Who May Receive Protected Material

9.    No person subject to this Order, other than the producing person, shall disclose any
      Confidential Discovery Material to any other person whomsoever, except to:

        a.     the parties to this action;

        b.     counsel retained specifically for this action, including any paralegal, clerical, or
               other assistant employed by such counsel to work on this action;

        c.     as to any document, its author, its addressee, and any other person shown on the
               face of the document as having received a copy;

        d.     any witness who counsel for a party in good faith believes may be called to
               testify at trial or deposition in this action, provided such person, other than
               those persons set forth in subparagraphs 9(a) and (c), has first executed a Non-
               Disclosure Agreement in the form annexed hereto;

        e.     any person retained by a party to serve as an expert witness or consultant or
               otherwise provide specialized advice to counsel in connection with this action,
               provided such person has first executed a Non-Disclosure Agreement in the
               form annexed hereto, and further provided that any such support staff are
               subject to contractual or professional duties of confidentiality with respect to
               such material;

        f.     stenographers and video technicians engaged to transcribe or record depositions
               conducted in this action, provided such persons are subject to contractual or
               professional duties of confidentiality with respect to such material;



                                               3
        Case 1:18-cv-09936-LGS Document 104-1 Filed 08/29/19 Page 5 of 9



          g.      independent photocopying, graphic production services, or other litigation
                  support services employed by the parties or their counsel to assist in this action,
                  including computer service personnel performing duties in relation to a
                  computerized litigation system, provided such persons are subject to contractual
                  or professional duties of confidentiality with respect to such material;

          h.      the Court and its staff;

          i.      any mediators engaged by the parties; and

          j.      any other person whom the producing person, or other person designating the
                  Discovery Material as Confidential, agrees in writing may have access to such
                  Confidential Discovery Material.

  10.     No person subject to this Order, other than the Plaintiff whose identity is being
          protected, shall disclose any Confidential Identity Information to any other person
          whomsoever, except to:

          a.      any person referred to in subparagraphs 9(b), (e), (f), (g), (h), and (i) above;

          b.      any non-party witness who counsel for a party in good faith believes may be
                  called to testify at trial or deposition in this action, and who counsel for a party
                  in good faith believes needs access to Confidential Identity Information in order
                  to provide relevant testimony, provided such person has first executed a Non-
                  Disclosure Agreement in the form annexed hereto;

          c.      any non-party recipient of a subpoena issued pursuant Federal Rule of Civil
                  Procedure 45 who counsel for a party in good faith believes needs access to
                  Confidential Identity Information in order to provide relevant documents or
                  testimony, provided such person has first executed a Non-Disclosure
                  Agreement in the form annexed hereto;

          d.      any other person who the Plaintiff whose identity is being protected agrees in
                  writing may have access to such Confidential Identity Information, provided
                  such person has first executed a Non-Disclosure Agreement in the form
                  annexed hereto.

11.     Prior to the disclosure of any Confidential Discovery Material or Confidential Identity
        Information to any person referred to in subparagraphs (9)(d) and 10(b), (c), and (d)
        above, such person shall be provided by counsel with a copy of this Protective Order and
        shall sign a Non-Disclosure Agreement, in the form annexed hereto, stating that that
        person has read this Order and agrees to be bound by its terms. To the extent that any
        such person refuses to sign the Non-Disclosure Agreement, a party may seek proper
        recourse including, but not limited to, an order directing that such person is subject to the
        terms set forth herein. Counsel shall retain each signed Non-Disclosure Agreement, hold
        it in escrow, and produce it to opposing counsel, upon request, either prior to such person
        being permitted to testify (at deposition or trial) or at the conclusion of the case,
        whichever comes first.

                                                  4
       Case 1:18-cv-09936-LGS Document 104-1 Filed 08/29/19 Page 6 of 9



12.    In the event any person having possession, custody, or control of any Protected Material
       produced in this action receives a subpoena or other process or order to produce such
       information, such subpoenaed person or entity shall promptly notify the attorneys of
       record of the producing party and furnish those attorneys with a copy of said subpoena or
       other process or order. Nothing in this Order shall be construed to require the party to
       whom the subpoena or other process or order is directed to give written notice where
       prohibited by law.
Objecting to Designations of Confidential Material

13.    Any person who objects to any designation of Confidential Material may at any time
       prior to trial serve upon the designating person and all other parties a written notice
       stating the grounds of the objection. The designating person and objecting person shall
       meet and confer within 7 days of such notice. In absence of an agreement otherwise, the
       Confidential Material will lose its designation 14 days after the written notice of
       objection, unless the designating party seeks affirmative relief from the Court, in which
       case the Confidential Material will retain its designation until the Court resolves the
       dispute. The designating party shall bear the burden of demonstrating the propriety of its
       designation.

Filing Protected Material in These Actions

14.    If a party wishes to file Confidential Material with the Court, the party shall submit the
       Confidential Material to the Court in accordance with the procedures for redacted and
       sealed filings set forth in section I.C.3 of the Court’s Individual Rules and Practices in
       Civil Cases. The party with the interest in confidential treatment bears the burden of
       persuasion.

15.    If a party wishes to file Confidential Identity Information with the Court, the party shall
       redact all Confidential Identity Information in its public filing, and shall file an
       unredacted copy in accordance with section I.C.3. of the Court’s Individual Rules and
       Practices in Civil Cases. Given the Court’s prior orders permitting Plaintiffs to proceed
       under pseudonyms, a party need not seek leave from the Court in order to file
       Confidential Identity Information in redacted form.

16.    Plaintiffs should be referred to by their respective pseudonyms in all court filings,
       discovery requests, and correspondence between persons permitted to receive
       Confidential Identity Information under paragraphs 9 and 10 above.




                                                 5
       Case 1:18-cv-09936-LGS Document 104-1 Filed 08/29/19 Page 7 of 9



Inadvertent Disclosure of Privileged Materials

17.    Pursuant to Rule 502 of the Federal Rules of Evidence, if, in connection with this
       litigation, and despite having taken reasonable steps to prevent the disclosure of
       information that it claims is subject to a claim of attorney-client privilege or attorney
       work product, a producing person inadvertently discloses information subject to a claim
       of attorney-client privilege or attorney work product (“Inadvertently Disclosed
       Information”), such disclosure, in itself, shall not constitute or be deemed a waiver or
       forfeiture of any claim of privilege or work product protection with respect to the
       Inadvertently Disclosed Information and its subject matter.

18.    If a disclosing person makes a claim of inadvertent disclosure, all receiving persons shall,
       within five business days, return or destroy all copies of the Inadvertently Disclosed
       Information, and provide a certification of counsel that all such information has been
       returned or destroyed. Consistent with Federal Rule of Civil Procedure 26, a receiving
       person may also sequester a copy of the Inadvertently Disclosed Information pending
       resolution of any dispute regarding the status of that Inadvertently Disclosed Information.
       A receiving party must not use or disclose the Inadvertently Disclosed Information until
       the claim is resolved.

19.    Within five business days of the notification that such Inadvertently Disclosed
       Information has been returned or destroyed, the disclosing person shall produce a
       privilege log with respect to the Inadvertently Disclosed Information.

20.    If a receiving person thereafter moves the Court for an order compelling production of
       the Inadvertently Disclosed Information, that motion shall be filed under seal, and shall
       not assert as a ground for entering such an order the mere fact of the inadvertent
       production. The disclosing person retains the burden of establishing the privileged or
       protected nature of any Inadvertently Disclosed Information. Nothing in this Order shall
       limit the right of any party to request in camera review of the Inadvertently Disclosed
       Information.

Right to Assert Other Objections

21.    This Order shall not prejudice the rights of any party or non-party to this action to: (a)
       oppose production of any information on the ground of the attorney-client privilege, the
       attorney work product doctrine, non-responsiveness, or any privilege or immunity
       recognized by this Court or the courts of the State of New York, nor shall it be deemed a
       waiver of any objection to such production; (b) object to the production of documents or
       information it considers to be outside the scope of discovery; or (c) object to the
       authenticity or admissibility into evidence of any document, testimony, or other evidence
       subject to this Order.

Severability and Retention of Jurisdiction

22.    The invalidity or unenforceability of any provision of this Order shall not affect the
       validity or enforceability of any other provision of this Order, which shall remain in full
       force and effect.
                                                 6
         Case 1:18-cv-09936-LGS Document 104-1 Filed 08/29/19 Page 8 of 9



23.      This Court shall retain jurisdiction over all persons subject to this Order for so long as
         such persons are in possession, custody, or control of Protected Material and to the extent
         necessary to enforce any obligations arising hereunder or to impose sanctions for any
         contempt thereof.

24.      Upon entry of an order resolving the arbitrability of Plaintiffs’ claims, the terms of this
         Protective Order will remain in force until either party seeks relief from or modification
         of those terms, and the Court has granted such request.



SO ORDERED.


Dated:



                                                                 LORNA G. SCHOFIELD
                                                                 United States District Judge




                                                   7
         Case 1:18-cv-09936-LGS Document 104-1 Filed 08/29/19 Page 9 of 9



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


JANE DOE, LUKE LOE, RICHARD ROE, and
MARY MOE, individually and on behalf of all
others similarly situated,
                                  Plaintiffs,
               v.                                        No. 1:18-cv-09936-LGS
THE TRUMP CORPORATION, DONALD J.
TRUMP, in his personal capacity,
DONALD TRUMP JR., ERIC TRUMP, and
IVANKA TRUMP,
                                Defendants.

                              NON-DISCLOSURE AGREEMENT

         I, _____________________, acknowledge that I have read and understand the Protective
Order in this action governing the non-disclosure of Confidential Discovery Material and
Confidential Identity Information (together, “Protected Material”). I agree that (1) I will hold in
confidence all Protected Material to the extent required by the Protective Order and agree to be
bound by the terms of that Order; (2) I will use such Protected Material only for purposes of this
litigation and for no other purpose whatsoever; and (3) I will take all due precautions to prevent
the unauthorized or inadvertent disclosure of such Protected Material.

        By acknowledging these obligations under the Protective Order, I understand that I am
submitting myself to the jurisdiction of the United States District Court for the Southern District
of New York for the purpose of any issue or dispute arising hereunder, and that my willful
violation of any term of the Protective Order could subject me to punishment for contempt of
court.

Dated:

                                                                                        [Signature]




                                                 8
Case 1:18-cv-09936-LGS Document 104-2 Filed 08/29/19 Page 1 of 25




             EXHIBIT B
                   Case 1:18-cv-09936-LGS Document 104-2 Filed 08/29/19 Page 2 of 25
SPEARS & IMES            LLP

51 Madison Avenue                                                                                   Joanna C. Hendon
New York, NY 10010                                                                                       tel 212-213-6553
tel 212-213-6996                                                                                jhendon@spearsimes.com
fax 212-213-0849




                                                                 July 31, 2019



         By E-Mail & FedEx

         Roberta A. Kaplan, Esq.
         Kaplan Hecker & Fink LLP
         350 Fifth Avenue Suite 7110
         New York, NY 10118

                       Re: Jane Doe, et al. v. The Trump Corporation, et al., 18 CV 9936 (LGS)

         Dear Ms. Kaplan:

                 For the purpose of establishing the arbitrability of Plaintiffs' claims against my clients, I
         write to request that you provide this firm, on a "lawyers' eyes only" basis, the names, social
         security numbers, and dates of birth by which your clients identified themselves to American
         Communications Network ("ACN") in order to become ACN Independent Business Owners
         ("IBOs"), by August 14, 2019. By "lawyers' eyes only," we mean lawyers and personnel at this
         firm assigned to this case. For ease of reference, we enclose with this letter blank IBO
         Agreements for the periods in which your client allege they became IBOs, each of which
         requests applicants furnish their name, social security number, and date of birth to ACN as part
         of the application process.

                We intend to furnish this information to counsel for ACN for the purpose of allowing
         ACN to collect and produce to Defendants evidence that Plaintiffs entered into IBO Agreements
         containing mandatory arbitration clauses. Counsel for ACN has countersigned this letter,
         confirming its commitment to keep confidential and to share with no one (other than ACN
         personnel for the purpose of collecting the above-described evidence) the names, dates of birth
         and social security numbers of Plaintiffs.

                 Defendants intend to serve ACN with a Rule 45 subpoena in response to which we
         anticipate ACN will raise whatever objections it has and produce responsive material in its
         possession. We expect ACN will require entry of a Protective Order before making any
         production. To that end, we enclose our edits to the Protective Order you proposed to us on
         July 25, 2019.
        Case 1:18-cv-09936-LGS Document 104-2 Filed 08/29/19 Page 3 of 25

Roberta A. Kaplan                                                                           Page2
July31,2019


         Defendants maintain that no discovery other than that narrowly tailored to establish
arbitrability should occur pending decision by the Court on Defendants' motion to compel
arbitration, and Defendants reserve all of their rights.




                                                     Joanna C. Hendon




AGREED TO:



American Communications Network

By:

Stephanie E. Niehaus, Esq.
Squire Patton Boggs
30 Rockefeller Center
New York, NY 10112

Counsel to ACN

Dated: July 31, 2019



Encl.

cc: Counsel of Record (by e-mail only)
        Case 1:18-cv-09936-LGS Document 104-2 Filed 08/29/19 Page 4 of 25



Roberta A. Kaplan                                                                               Page 2
July 31, 2019


         Defendants maintain that no discovery other than that narrowly tailored to establish
arbitrability should occur pending decision by the Court on Defendants' motion to compel
arbitration, and Defendants reserve all of their rights.




                                                     Joanna C. Hendon




AGREED TO:



American Communications Network

By:

Stephanie E. Niehaus, Esq.
Squire Patton Boggs
30 Rockefeller Center
New York, NY 10112

Counsel to ACN

Dated: July 31, 2019



Encl.

cc: Counsel of Record (by e~mail only)
Case 1:18-cv-09936-LGS Document 104-2 Filed 08/29/19 Page 5 of 25
Case 1:18-cv-09936-LGS Document 104-2 Filed 08/29/19 Page 6 of 25
  Case 1:18-cv-09936-LGS Document 85-7 Filed 02/21/19 Page 1 of 3




                   EXHIBIT 7
                                                     I
                         Case 1:18-cv-09936-LGS Document 104-2 Filed 08/29/19 Page 7 of 25
                              Case 1:18-cv-09936-LGS Document 85-7 Filed 02/21/19 Page 2 of 3
                                                       ~~~~~:;r:~.n~t~c                                     INDEPENDENT BUSINESS OWNER AGREEMENT

•
                     -..
                     a
                                         I         ...         Concord, NC 28025-2449
                                                               Phone: 704-260-3226
                                                               Fax: 704-260-3652
                                                               Email: ACNRepEntryUS@acninc.com
                                                                                                           I
                                                                                                           _ Only
                                                                                                                               I
                                                                                                           r----------------------------~
                                                                                                             Office Use
                                                                                                                               _
                                                                                                                                   Data Entry
                                                                                                           L__.:__ _ __ J_ _ _ _ _ _ _ _ __ _ _L __ _ __ _ _ _ _ _ ___J
                                                                                                                                                                         I
                                                                                                                                                                         _
                                                                                                                                                                             Date


                                                               www.acninc.com




Last Name                           First Name                           Middle Initial      Home Telephone (with area cod,)         Social Security#                         Birth date of Applicant



Company Name (Proof of Company Name, Business Tax ID# or Employer ID# required)              Cellular Telephone (with area code)     Federal Tax I.D.# (if applicable)        Birth date of Principal



Mailing Address                                                                                  City                                                        State                           Zip Code



Email Address




SPONSOR INFORMATION
Last Name                           First Name                           Middle Initial      Telephone (with area code)                                                       Business ID




US TERMS AND CONDITIONS
I acknowledge that I have received and reviewed the ACN Independent Business Owner Agreement, including these US Terms and Conditions and the ACN Policies and Procedures and the
ACN Compensation Plan, which are hereby incorporated into and made part of this ACN Independent Business Owner Agreement by reference (collectively, the "Agreement'). By signing
below, I agree to comply with. and be bound by, the terms and conditions set forth in the Agreement.I acknowledge and agree that the Agreement will become a binding agreement upon
me and ACN Opportunity, LLC, a North Carolina limited liability company, only upon acceptance by ACN, and that ACN will notify me of acceptance of the Agreement via ema il to the email
address I submit with this Agreement. I understand that ACN has the right to accept or reject my application to become an Independent Business Owner ("IBO") in its sole discretion. For
purposes of this Agreement, ACN Opportunity, LLC and its parents, subsidiaries and affiliates are referred to as "ACN". I understand that there is no requirement beyond entering into this
Agreemenl and payment of the initial fee (which includes the purchase of a Team Trainer Kit which is sold at ACN's cost) to become an 180. No other purchase of sales or training materials
or other services are required to become an IBO and any purchase of sales aids, training materials or training is strictly voluntary. I understand that my advancement to higher qualification
levels in the ACN Compensation Plan is based upon the acquisition of customers and the usage by such customers of products and services offered by ACN ("ACN Products & Services"),
and that I am not obligated to purchase ACN Products and Services. I also understand that if I choose to sponsor others to become IBOs and participate in ACN's Compensation Plan, I will
not receive any compensation whatsoever for the act of sponsoring or recruiting, and that I will be compensated based upon the activities of other IBOs only to the extent of sales made by
them to customers of ACN Products and Services.
1. I, the undersigned applicant, represent that I am of legal age to enter into legally binding agreements, and that the information submitted in connection with my application to become
an 180 is complete, true and correct. I agree to promptly notify ACN of any changes to such information. If I am executing this Agreement on behalf of a corporation, limited liability
company, partnership, trust or other entity, I represent that I have the authority to enter into such agreements for the entity, but nonetheless I agree that in addition to such entity, I will be
personally responsible for the performance of all the duties and obligations described in this Agreement.
                                                                                                                          PLEASE SEE PAGE 2 FOR ADDITIONAL TERMS & CONDITIONS

CANCELLATION
I may cancel this transaction, without penalty or obligation, for a full refund, within ten 110) business days from the date of this Agreement, exclusive of the date of signing. I understand
that if I cancel after the ten (1 O) day period, I am not entitled to a full refund. This limitation is not applicable in Georgia or where superseded by any state law. If I cancel within the ten (10)
business days from the date of this Agreement, any payments made by me under this Agreement and any instrument executed by me will be returned within fifteen (15) business days
following receipt by ACN of my Cancellation Notice If I cancel, I will return any literature or materials I have received from ACN in substantially as good condition as when received. To
cancel this Agreement, I must deliver personally or via courier or by registered or certified mail return receipt requested, a written, signed, dated copy of a Notice of Cancellation to: ACN
Opportunity, LLC, 1000 Progress Place, Concord, NC 28025 Attn: FSS Research. Where applicable state law on cancellation is inconsistent with ACN policy, such state law shall be in force.

ACCEPTANCE AND PAYMENT
     $499 TEAM TRAINER
By signing below, I authorize ACN to charge the credit card listed below.

Select payment method:
Credit Card Account Number
                                D Personal Check (make payable to ACN) D
                                                                                                    I
                                                                                           Cashier's Check          D Money Order D
                                                                                                        Expiration Date
                                                                                                                                                American Express, Discover, Master Card or Visa




When you provide a check as payment, you authorize us either to use the information from your check to make a one-time electronic fund transfer from your account or to process the
payment as a check transaction. When we use this information from your check to make an electronic fund transfer, funds may be withdrawn from your account as soon as the same day
you make your payment, and you will not receive your check back from your financial institution. In the event that your check is returned unpaid for insufficient or uncollected funds, we
may electronically debit your account for the principal amount of the check.

I verify that I have carefully reviewed and fully understand ACN's income opportunity presentation materials, which can be found on The ACN Opportunity Dual Disc, www.acninc.com or
www ,acnintegrity.com . I acknowledge that ACN has a global commitment to integrity, and as an ACN Independent Business Owner, it is my responsibility to uphold this commitment and
always operate my business the right way_
Yes, I want to become an Independent Business Owner. Neither I, nor my spouse/life partner (unless they are my sponsor), have had any other interest and/or benefit in any other ACN IBO position
within the 12 months prior to the effective date of this Agreement. I have read and agree to be bound by all of the terms and conditions of this Agreement, including the US Terms and Conditions,
the ACN Policies and Procedures, and the ACN Compensation Plan, all of which are incorporated into this Agreement and are available for me to review, store, or print at www. acninc,com

                                                                            ACCEPTED AND AGREED:
         I prefer my kit in the following language (choose one)               Applicant's Signature                                                                  Date

                English Kit            Spanish Kit     D
                                                                              Applicant's Printed Name
              Kit Received:          D    Yes
Your Business ID number is:
                                                                                                                                                                ACN Opportunity, LLC 2013 US_IBO_RP _W•. 01151 J
                                 Case 1:18-cv-09936-LGS Document 104-2 Filed 08/29/19 Page 8 of 25
2.1 agree to timely pay for any producCas@s,livUlrr6lMrDr99J~lb.G&i Acfill6MilW1ilent 18fotirn THliiiiledEOel/iiffi1ifOOrn1ilffiag~,3co1N8 ACN PROVIDERS MAKE NO EXPRESS
that I am delinquent with respect to such payments, I acknowledge that ACN may offset such debt from any            WARRANTIES, AND THERE ARE NO IMPLIED WARRANTIES. EXPRESSLY EXCLUDED ARE ALL WARRANTIES OF
commissions, bonuses, or other compensation earned through the ACN Compensation Plan, or any other monies           MERCHANTABILITY AND FITNESS FOR APARTICULAR PURPOSE. NO ORAL OR WRITTEN INFORMATION OR ADVICE
owing to me ("ACN Payments").                                                                                       GIVEN BY ACN, ANY ACN PROVIDER, OR THEIR AGENTS OR EMPLOYEES WILL CREATE AWARRANTY OR IN ANY WAY
                                                                                                                    INCREASE THE SCOPE OF THE FOREGOING WARRANTY.
3. Iagree that as an IBO, Iam an independent contractor responsible for my own business and not an agent, legal
representative or employee of ACN or any carrier, supplier, service provider or other party with whom ACN transacts 14. ACN shall periodically make various sales literature, promotion materials, training and other products or
or contracts business ("ACN Providers"). Iacknowledge that my IBO relationship is with ACN Opportunity, LLC and     services available for my use in conducting my business as an IBO. I, however, am under no obligation to purchase
not with any ACN Provider. I understand that as an IBO, Iam free to select my own means, methods and manner         any quantities of those materials or services at any time. Rather, Iwill have the option to order and purchase any
of operation and that I am free to choose the hours and location of my activities under this Agreement, subject     materials or services which I may choose. If I choose to purchase such materials then I may return any unused,
only to the terms of this Agreement. I shall have no power or authority to bind ACN, either directly or indirectly, unopened and currently marketable items for up to one year and receive a refund of 90% of the purchase price. I
and Iwill not take any action inconsistent with this limit of authority, including representing in any manner that  will be responsible for the cost of shipping said materials to ACN.
I am an agent, representative, legal representative or employee of ACN or any ACN Provider. Iacknowledge that       15. I acknowledge that I have the right to sign up as many personal customers as I wish. For each personal
as an independent contractor Iam not entitled to holidays, vacations, disability, insurance, pensions or retirement customer signed, Iwill be eligible to receive a commission from my personal customers' usage payments for ACN
plans, or any other benefits offered or provided by ACN to its employees. I understand that Iam solely responsible  Products and Services and from usage payments from personal customers in my network of IBOs in accord with
for remitting any taxes and obtaining any business licenses or insurance required by regulations or authorities to  the currently valid ACN Compensation Plan. I understand that eligibility to receive ACN Payments is conditioned
conduct my business. Iacknowledge and agree that Iwill not be treated as or represent myself as an employee for     upon being an active IBO with a valid Agreement in effect on the date such compensation is scheduled to be paid.
purposes of any federal, state or local statute, regulation, ordinance or other law.                                ACN reserves the right to vary or change eligibility as set out in the ACN Compensation Plan. Any other payments
4. 1may terminate this Agreement for any reason, at any time, by giving ACN prtor written notice at its address          I receive will be based upon fulfilling certain terms of qualification as set forth by the ACN Compensation Plan. I
of record. ACN may terminate this Agreement pursuant to the ACN Policies and Procedures or in the event that I           agree that as an ACN IBO, Ishall place primary emphasis upon the sale of ACN Products and Services to customers.
breach any part of this Agreement. Upon my request following termination of this Agreement within one (1) year           Under certain circumstances, commission rates may be adjusted for promotional products or negotiated pricing.
from the date of purchase, ACN shall repurchase the Team Trainer Kit, (at a cost of $50.00), provided that the Team
                                                                                                                         16, Iagree to indemnify and hold ACN, the ACN Providers and their respective shareholders, directors, officers and
Trainer Kit is returned to ACN in re-useable condition.
                                                                                                                         employees harmless from any and all claims, damages, and expenses, including any attorney's fees, arising out
5. I acknowledge that as an IBO, I am not guaranteed any income nor am I assured any profits or success, and I           of my actions or omissions in connection with this Agreement. In the event of a dispute between me and ACN as
certify that no claims of guaranteed profits or representations of expected earnings that might result from my           to our respective rights, duties and obligations arising out of or relating to this Agreement, it is agreed that such
efforts as an IBO have been made by ACN or my sponsor. Similarly, I shall not represent directly or indirectly that      disputes shall be exclusively resolved through binding arbitration before the American Arbitration Association
any person may, can, or will earn any stated amount or that any IBOs are guaranteed success.                             pursuant to the Commercial Rules of Arbitration. The arbitration shall be held in Charlotte, North Carolina before
                                                                                                                         a panel of three arbitrators, each side choosing one and then the two choosing the third. All claims hereunder
6. I understand that the ACN Products and Services are offered in different markets on terms and at rates
                                                                                                                         must be brought within two (2) years of the date on which the facts or circumstances giving rise to the claim
determined by ACN or ACN Providers, and that the markets where the services are offered and the terms and
                                                                                                                         are alleged to have happened. The laws of the state of North Carolina will apply to the resolution of the dispute
conditions or prices thereof may change from time to time without notice.
                                                                                                                         unless otherwise agreed in writing. The award of the arbitrator shall be final and may be entered in any court of
7. This Agreement shall become effective upon acceptance by ACN and continue for an initial term of one (1) year         competent jurisdiction. This provision shall not restrict ACN from seeking preliminary or permanent injunctive
unless sooner terminated as permitted herein. My relationship with ACN may be extended for additional one year           relief in any court of competent jurisdiction.
periods by my agreement to the then current ACN IBO US Terms and Conditions, and payment of ACN's annual
                                                                                                                         17. I acknowledge that ACN fully reserves its right to amend this Agreement at any time by notifying me of
renewal fee no later than 30 days after each Agreement anniversary date. The annual fee is for services provided
                                                                                                                         the changes, including by posting the revisions on the ACN website (www.acninc.com). Any changes to this
by ACN which include but are not limited to tracking of personal customers, tracking of downline IBOs and support
                                                                                                                         Agreement made by ACN may apply: (1) upon the date of execution or posting of the amended Agreement on the
services, including but not limited to hosting of an IBO's acndirect website, materials and training information
                                                                                                                         ACN website, or (2) prospectively to some specified date in the amendment. Any such changes are incorporated
on the IBO Back Office, and access to the IBO support call center. I understand that failure to renew within the
                                                                                                                         as part of this Agreement. No amendment shall apply retroactively. This Agreement, including the US Terms and
specified time frame shall result in termination of this Agreement and my relationship with ACN and deactivation
                                                                                                                         Conditions, the ACN Policies and Procedures and the ACN Compensation Plan which have been incorporated herein
of my IBO position, and shall result in the forfeiture of bonuses, commissions or other payments from ACN.
                                                                                                                         by reference, constitutes the entire agreement between the parties hereto and shall not be modified or amended
However, those rights and obligations which by their nature are intended to survive termination of this Agreement
                                                                                                                         except as described herein. In the event of a confiict between the US Terms and Conditions and the ACN Policies
shall survive, including without limitation the provisions governing dispute resolution, indemnification, non-
                                                                                                                         and Procedures or the ACN Compensation Plan, the US Terms and Conditions shall control. For purposes of this
solicitation, confidentiality, and account maintenance fees.
                                                                                                                         Agreement, my address as submitted by me with this Agreement shall be deemed to be my correct address unless
8. I understand that there is a fee to process all ACN Payments. I agree that any payments made to me by ACN             and until notification of a change of address is provided by me to ACN.
that remain unclaimed by me after six (6) months shall be held in an account that is subject to an account
                                                                                                                         18. This Agreement shall be governed by the laws of the state of North Carolina. I understand that I may not
maintenance fee of $10 per month (the "Account Maintenance Fee") which shall be deducted by ACN monthly.
                                                                                                                         assign this Agreement without the prior written consent of ACN, which may be withheld, conditioned, or delayed
If there are insufficient funds owed me from which to deduct the monthly Account Maintenance Fee when due,
                                                                                                                         in ACN's sole discretion. This Agreement shall be binding upon and inure to the benefit of heirs, successors and
and I do not otherwise pay the Account Maintenance Fee, then the Account Maintenance Fee shall be prorated
                                                                                                                         permitted assigns of the parties hereto. If any provision of this Agreement is determined by any authority of
to reflect the amount of funds remaining and the account shall remain open for an equally prorated amount of
                                                                                                                         competent jurisdiction to be invalid or unenforceable in part or in whole for any reason whatsoever, the validity
time. When no unclaimed amounts are owed to me by ACN the account shall be closed. I further acknowledge
                                                                                                                         of the remaining provisions or portions thereof shall not be affected thereby and such authority should reform
that unclaimed amounts owed to me may be subject to applicable escheat laws which may require ACN to deliver
                                                                                                                         this Agreement to the extent necessary to render the otherwise unenforceable provision or portion thereof valid
unclaimed funds to the state.
                                                                                                                         and enforceable.
9. In the process of selling or otherwise promoting the ACN Products and Services, I agree that I will operate in
                                                                                                                         19. I acknowledge that I may receive proprietary and confidential data or information of ACN and/or ACN
a lawful, ethical and moral manner and I agree to make no false or misleading statements regarding the ACN
                                                                                                                         Provider(s) which is not publicly known or available to the competitors of ACN or ACN Providers, including but not
Products and Services or about the various relationships between ACN, the ACN Provider(s) and me.
                                                                                                                         limited to information about ACN Products and Services, customers, and IBOs ("Confidential Information"), and I
10. Iunderstand that during any investigation by ACN with respect to my breach of this Agreement or my conduct           agree that Ishall treat such Confidential Information as strictly confidential and that Imay not, directly or indirectly
as an IBO, my IBO position status may be suspended by ACN and any ACN Payments which may be otherwise owing              use, sell, lend, lease, distribute, license, give, transfer, disclose, disseminate, reproduce or otherwise communicate
to me shall be held until final resolution has been achieved. Iacknowledge that in the event ACN determines that         any such Confidential Information to any person or entity for any purpose other than as authorized by ACN in
I have violated this Agreement, including the ACN Policies and Procedures or the ACN Compensation Plan, ACN              writing. I represent and warrant that I will comply with all ACN policies and procedures relating to confidential
may terminate this Agreement and deactivate my IBO position, in which event I will not be entitled to any ACN            and proprietary information, and Iagree that all prohibitions against disclosure of Confidential Information shall
Payments or further commissions or compensation of any kind.                                                             survive the termination of this Agreement.
11. I agree to keep accurate records and shall not engage in or perform any misleading, deceptive or unethical           20. During the term of this Agreement, I agree that I shall not, directly or indirectly, sell or solicit customers
practices. I further agree to abide by all federal, state and local laws and regulations governing the sale or           for products or services offered by ACN through any person or entity other than that specifically designated or
solicitation of the products and services marketed by ACN and/or the ACN Provider(s), including but not limited          approved in writing by ACN. I agree that I shall not, during the term of this Agreement and for a period of one
to, obtaining and maintaining any and all permits and licenses required to perform under this Agreement and I            (11 year thereafter, directly or indirectly, divert, entice, knowingly call upon, sell or solicit, take away or move
understand that Iwill be personally liable for any fines and other expenses incurred by ACN as a result of any failure   any customer of ACN or any ACN Provider, whether or not Ioriginally procured or brought such customer to ACN
to do so. Ispecifically represent and warrant that Ishall not engage in the slamming of a customer.                      (such activities are collectively referred to and included herein as 'solicitation'). All customers solicited by an IBO
12. IN NO EVENT WILL ACN OR ANY ACN PROVIDERS BE LIABLE FOR ANY INDIRECT, CONSEQUENTIAL, SPECIAL,                        on behalf of ACN and ACN Providers are deemed to be customers of ACN or the ACN Provider and not of the 1B0.1
PUNITIVE, OR INCIDENTAL DAMAGES, (INCLUDING DAMAGES FOR LOSS OF BUSINESS PROFITS, BUSINESS                               understand that such non solicitation prohibition shall be strictly enforced and that each ACN Provider shall be a
INTERRUPTION, AND THE LIKE), ARISING OUT OF ANY CAUSE, INCLUDING BUT NOT LIMITED TO, BREACH OF                           third party beneficiary of this prohibition. Further, during the term of the Agreement and for a period of one (1)
WARRANTY OR THE DELAY, ACT, ERROR OR OMISSION OF ACN OR ANY ACN PROVIDER, OR THE DELIVERY,                               year thereafter, I may not enter into a direct marketing relationship with any ACN Provider. During the term of
NONDELIVERY, DISCONTINUATION, OR MODIFICATION OFANY PRODUCT OR SERVICE BY ACN OR ANY ACN PROVIDER,                       this Agreement and for a period of one (1) year thereafter, I may not solicit an ACN IBO, whether active, inactive,
EVEN IF ACN HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.                                                         individual or entity, to participate in a network marketing program offered by any other company. Without
                                                                                                                         limiting in any way ACN's right to pursue all rights and remedies available to it, violation of this covenant and
                                                                                                                         condition will result in, but is not limited to, forfeiture of all rights in any IBO position and ACN Payments, including
                                                                                                                         all current and future commissions, bonuses and payments of any kind.
                                                                                                                                                                                              ACN Opportunity, LLC 2013 US_IBO_RP_W_Ol 1513
Case 1:18-cv-09936-LGS Document 104-2 Filed 08/29/19 Page 9 of 25
  Case 1:18-cv-09936-LGS Document 85-8 Filed 02/21/19 Page 1 of 3




                   EXHIBIT 8
 ~-
                        Case 1:18-cv-09936-LGS Document 104-2 Filed 08/29/19 Page 10 of 25




                                        I ,.,..I
                              Case 1:18-cv-09936-LGS Document 85-8 Filed 02/21/19 Page 2 of 3


;~~.
                                                              ACNOpportunity, UC
                                                              1000 Progress P/ace
                                                                                                         INDEPENDENT BUSINESS OWNER AGREEMENT
                                                              Concord, NC 28025-2449
                                                              P~one: 704 -260-3226
                                                              Fax: 704-260-3652
                                                                                                        I
                                                                                                        . - - - - - - -, - - - - - -- - - - - - - - . - - -- - -- - - - ,
                                                                                                          Office Use
                                                                                                        . Only
                                                                                                                                    Data Entry                            Date
                                                              www.acn  fnc.com                          ._ _ _ _ __ _,__ _ _ _ _ _ __ __ _ _,_ _ __ _ _ _ __ _ __,




Last Name                           First Name                          Middle Initial     Home Telephon e (with area       ,ode)     Social Security#                       Birth date of Applicant



Company Name (Proof of Company Name, Business Tax ID# or Employer ID# required)            Cellular Telephone (wilh area code)        Federal Tax I.D.# (if applicable)      Birth date of Principal



Mailing Address                                                                                City                                                           State                           Zip Code



Email Address




SPONSOR INFORMATION
Last Name                          First Name                           Middle lnl! lal    Telephone (with area code)                                                        Business ID




US TERMS AND CONDITIONS

I acknowledge that I have received and reviewed the ACN Independent Business Owner Agreement, including these US Terms and Conditions and the ACN Policies and Procedures and the
ACN Compensation Plan, which are hereby incorporated into and made part of this ACN Independent Business Owner Agreement by reference (collectively, the "Agreement"). By signing
below, I agree to comply with, and be bound by, the terms and conditions set forth in the Agreement.I acknowledge and agree that the Agreement will become a binding agreement upon
me and ACN Opportunity, LLC, a North Carolina limited liability company, only upon acceptance by ACN, and that ACN will notify me of acceptance of the Agreement via email to the email
address I submit with this Agreement. I understand that ACN has the right to accept or reject my application to become an Independent Business Owner ("180") in its sole discretion. For
purposes of this Agreement, ACN Opportunity, LLC is referred to as "ACN". ACN and its parents, subsidiaries and affiliates may be referred to herein collectively as the "ACN Companies"
or each individually as an "ACN Company". I understand that there is no requirement beyond entering into this Agreement and payment of the initial fee to become an IB0. No other
purchase of sales or training materials or other services are required to become an IB0 and any purchase of sales aids, training materials or training is strictly voluntary. I understand that my
advancement to higher qualification levels in the ACN Compensation Plan is based upon the acquisition of customers and the usage by such customers of products (goods and services)
offered by or through ACN ("ACN Products"), and that I am not obligated to purchase ACN Products. I also understand that if I choose to sponsor others to become IB0s and participate in
AC N's Compensation Plan, I will not receive any compensation whatsoever for the act of sponsoring or recruiting, and that I will be compensated based upon the activities of other IB0s
only to the extent of sales made by them to customers of ACN Products.
1. I, the undersigned applicant, represent that I am of legal age to enter into legally binding agreements, and that the information submitted in connection with my application to become
an 180 is complete, true and correct. I agree to promptly notify ACN of any changes to such information. If I am executing this Agreement on behalf of a corporation, limited liability
company, partnership, trust or other entity, I represent that I have the authority to enter into such agreements for the entity, but nonetheless I agree that in addition to such entity, I will be
personally responsible for the performance of all the duties and obligations described in this Agreement.
                                                                                                                            PLEASE SEE PAGE 2 FOR ADDITIONAL TERMS & CONDITIONS

CANCELLATION

I may cancel this transaction, without penalty or obligation, for a full refund, if postmarked within ten (10) business days from the date of this Agreement, exclusive of the date of signing. I
understand that if I cancel after the ten (1 OJ day period, I am not entitled to a full refund. This limitation is subject to and shall be deemed modified to reflect the limitations required by any
state law, including the state of Georgia. If I cancel within the ten (10) business days from the date of this Agreement, any payments made by me under this Agreement and any instrument
executed by me will be returned within fifteen (15) business days following receipt by ACN of my Cancellation Notice. To cancel this Agreement, I must deliver personally or via courier or
by registered or certified mail return receipt requested, a written, signed, dated copy of a Notice of Cancellation to: ACN Opportunity, LLC, 1000 Progress Place, Concord, NC 28025 Attn: FSS
Research. Where applicable state law on cancellation is inconsistent with ACN policy, such state law shall be in force.

ACCEPTANCE AND PAYMENT

D    $499 TEAM TRAINER
By signing below, I authorize ACN to charge the credit card listed below.

Select payment method:         D Personal Check (make payable to ACN) D Cashier's Check D Money Order D American Express, Discover, Master Card or Visa
Credit Card Account Number                                                                        I Expiration Date
When you provide a check as payment, you authorize us either to use the information from your check to make a one-time electronic fund transfer from your account or to process the
payment as a check transaction. When we use this information from your check to make an electronic fund transfer, funds may be withdrawn from your account as soon as the same day
you make your payment, and you will not receive your check back from your financial institution. In the event that your check is returned unpaid for insufficient or uncollected funds, we
may electronically debit your account for the principal amount of the check,

I verify that I have carefully reviewed and fully understand ACN's income opportunity presentation materials, which can be found on The ACN Opportunity Dual Disc or www.acninc.com.
I acknowledge that ACN has a global commitment to integrity, and as an ACN Independent Business Owner, it is my responsibility to uphold this commitment and always operate my
business the right way,

Yes, I want to become an Independent Business Owner. Neither I, nor my spouse/life partner (unless they are my sponsor), have had any other interest and/or benefit in any other ACN 180 position
within the 12 months prior to the effective date of this Agreement. I have read and agree to be bound by all of the terms and conditions of this Agreement, including the US Terms and Conditions,
the ACN Policies and Procedures, and the ACN Compensation Plan, all of which are incorporated into this Agreement and are available for me to review, store, or print atwww.acninc.com

                                                                            ACCEPTED AND AGREED:
Applicant's Signature                                                             Date



Applicant's Printed Name
                                                                                                                        I    Your    Business    ID   number is:



                                                                                                                                                                   6!::lACN Opportunity, LLC 2014 US_IBO_RP _W_062514
                                 Case 1:18-cv-09936-LGS Document 104-2 Filed 08/29/19 Page 11 of 25
2. Iagree to timely pay for any productGasm, slriii18rtllli'lifit9993iiiin:L.G& anylA)~e                                     nt 1SEitv@a11 pilitciJe(ii~dliJ;,li9terali?q@i6hta rfilir@s, training and other products available
In the event that I am delinquent with respect to such payments, I acknowledge that ACN may offset such debt                    for my use in conducting my business as an IBO. I, however, am under no obligation to purchase any quantities
from any commissions, bonuses, or other compensation earned through the ACN Compensation Plan, or any other                     of those materials or services at any time. Rather, I will have the option to order and purchase any materials or
monies owing to me ("ACN Payments").                                                                                            services which I may choose. If I choose to purchase such materials then I may return any unused, unopened
3. I agree that as an IBO, I am an independent contractor responsible for my own business and not an agent,                     and currently marketable items for up to one ym and receive a refund of 90% of the purchase price. I will be
legal representative or employee of ACN or any carrier, supplier, service provider or other party with whom ACN                 responsible for the cost of shipping said materials to ACN.
transacts or contracts business ("ACN Providers"). Iacknowledge that my IBO relationship is with ACN Opportunity,               15. I acknowledge that I have the right to sign up as many personal customef5 as I wish. for each personal
LLC and not with any other ACN Company or ACN Provider. Iunderstand that as an IBO, Iam free to select my own                   customer signed, Iwill be eligible to receive a commission from my personal customers' usage payments for ACN
means, methods and manner of operation and that I am free to choose the hours and location of my activities                     Products and from usage payments from personal customers in my network of IBOs in accord with the currently
under this Agreement, subject only to the terms of this Agreement. I shall have no power or authority to bind                   valid ACN Compensation Plan. Iunderstand that eligibility to receive ACN Payments is conditioned upon being an
ACN, either directly or indirectly, and Iwill not take any action inconsistent with this limit of authority, including          active IBO with a valid Agreement in effect on the date such compensation is scheduled to be paid. ACN reserves
representing in any manner that I am an agent, representative, legal representative or employee of ACN, any                     the right to vary or change eligibility as set out in the ACN Compensation Plan. Any other payments I receive will
other ACN Company or any ACN Provider. Iacknowledge that as an independent contractor I am not entitled to                      be based upon fulfilling certain terms of qualification as set forth by the ACN Compensation Plan. Iagree that as an
holidays, vacations, disability, insurance, pensions or retirement plans, or any other benefits offered or provided by          ACN IBO, Ishall place primary emphasis upon the sale of ACN Products to customers. Under certain circumstances,
ACN or any other ACN Company to its employees. Iunderstand that Iam solely responsible for remitting any taxes                  commission rates may be adjusted for promotional products or negotiated pricing.
and obtaining any business licenses or insurance required by regulations or authorities to conduct my business. I               16. I agree to indemnify and hold ACN, the othei ACN Companies, the Arn Providers and their respective
acknowledge and agree that Iwill not be treated as or represent myself as an employee for purposes of any federal,              shareholders, directors, officers and employees hacml~s from any and all daims, damages, and ope~ses,
state or local statute, regulation, ordinance or other law.                                                                     including any attorney's fees, arising out of my actions or omissrons in connection with this AgreemenL In the
4. I may terminate this Agreement for any reason, at any lime, by giving ACN prior written notice at its address                event of a dispute between me and ACN as to our respective rights, duties and obligations arising out of or relating
of record. ACN may terminate this Agreement pursuant to the ACN Policies and Procedures or in the event that I                  to this Agreement, it is agreed that such disputes shall be exclusively resolved through binding arbitration before
breach any part of this Agreement.                                                                                              the American Arbitration Association pursuant to the Commercial Rules of Arbitration. The arbitration shall be
5. I acknowledge that as an IBO, I dm not guaranteeo any fncome no r am I amned any pro.fit$ or success, and I                  held in Charlotte, North Carollllil before a panel or three arbitrators, each iidc choosing one and then the two
certify that no claims of guaranwed profiu or 1epresentat10115 of expected earnings that might result from my                                                                                              m
                                                                                                                                choosing the third. All claims hereunder must be brought within two years of the date on whldl 1he facts or
effom as an 180 have tlel!n made by ACN or my spol)lor. Similarly, I shall not represent directly or indirectly that            drrnmmnc~ glirrng rise 10 tile claim are alleged to have happened. The laws olthe state of North Carolina will
any person may, «rn, or will earn any statl'd amount or that any IBOs m guaranteed sucms.                                       apply to the resolu1lon of tM dispu1e unless othNwlse agreed In wri1lng. ,he award or the arbitrator shall be
                                                                                                                                final and may be entered In any court of rompetent jurisdlttion. This provision shall not restrl<t ACN from seeking
6. I understand that the ACN Products are offered in different markets on terms and at rates determined by ACN or               preliminary or permanent Injunctive relief In any court of competent jur1sdlctlon.
ACN Providers, and that the markets where the products are offered and the terms and conditions or prices thereof
may change from time to time without notice.                                                                                    17, I acknowledge that ACN fully re1erm ib right to amend thi1 Agreement at any time by notifying me of
                                                                                                                                the changes, Incl uding by postlng the revisions on the ACN websile (www.acninc.com). Any changes to this
7. This Agreement shall become effective upon acceptance by ACN and continue !or an inlllal term of one (11 year                Agreement made by ACN may apply: (1) upon the date of execution or posting of the amended Agreement on the
unless sooner terminated as permitted herein. My relationship with ACN may be extended for additional one year                  Arn websire, or (2) prolpectively to some specified date in the amendment. Any such changes are incorporated
periods by my agreement to the then current ACN IBO US Terms and Conditions, and payment of ACN's annual                        .u pa(! of thk A'greement. /lo amendment shall apply retroactively. This Agreement, including the US Terms and
renewal fee no later than 30 days after each Agreement anniversary date. The annual fee ls ro, se1vlce1 provided                Condlttons, the A.(N Policies and Procedures and the ACN Compensation Plan which have been incorporated herein
by ACN which include but are not limited to tracking of personal customers, tracking ofdownllne 180s and support                by reference, con1Li1ute1 the entire agreement between the parties hereto and shall not be modified or amended
services, including but not limited to hosting of an IBO's acndirect website, malerlals and training Information                except as de.mlill'd herein. In the event of a confiict between the US Terms and Conditions and the ACN Policies
on the IBO Back Office, and access to the IBO support call center. I understand that failure to renl'W within t.he              and Procedures or the ACN Compensation Plan, the US Terms and Conditions shall control. for purposes of this
specified time frame shall result in termination of this Agreement and my relat!onshlp with ACN and dmtivation                  Agreement, my addrm as submllled by me with this Agreement shall be deemed to be my correct address unless
of my IBO position, and shall result in the forfeiture of bonuses, commissions or 01he1 payments from Actl.                     and until notlficatlon of a dtan9e of address is provided by me to ACN.
However, those rights and obligations which by their nature are intended to survive teimtnation oft his-Agreement
shall survive, including without limitation the provisions governing dispute resolution, fndemnlflcatlon, non-                  18. This Agreement shall be governed by the laws of the state of North Carolina. I understand that I may not
solicitation, confidentiality, and account maintenance fees.                                                                    a11ign this Agreemenl without the prior written consent of ACN, which may be withheld, conditioned, or delayed
                                                                                                                                 n ACN's sole dlmetlon. This.Agreement shall be binding upon and inure to the benefit of heirs, successors and
8. I understand that tl1ere is a fee to process all ACN Payments. I agree that any payments made to me by A.CN                  pe,mitted a11lgns of the parties hereto. If any provision of this Agreement is determined by any authority of
that remain unclaimed by me after six (6) months shall be held in an account that 11 subject to an account                      competcn l Jurisdiction to be invalid or unenforceable in part or in whole for any reason whatsoever, the validity
maintenance fee of $10 per month (the "Account Maintenance fee") which shall be deduCled by A.(1,1 monthly.                     of the rema ining provisions or portions thereof shall not be affected thereby and such authority should reform
If there are insufficient funds owed me from which to deduct the monthly Account Maintenance fee when due,                      th.is Agreement to the extent necemry to render the otherwise unenforceable provision or portion thereof valid
and .Ido not otherwise pay the Account Maintenan,e fee, then the Account Maintenance fee shall be premed                        and enforceable.
to rcnox, tl1c amount of runds remai.11ing and the account shall remain open for an equally prorated amount of
time. When no unclaimed amounts arc owed to me by ACN the account shall be closed. I lunher acknowledge                         19. I acknowledge that I may receive proprietary and confidentlal data or Information of ACN and/or AC~
that unclaimed amounTS owed to me mar be 1ubject to applicable e.1chca1 laws which may require-ACN to deliver                   Providcr(s) which is not publicly known or available to the compctito1s of ACN or ACN Providm, including but
unclaimed funds to the state.                                                                                                   not limited to informallon about ACN Produm, customers, and 180! ("Confidential lnlormatlon"),-and I agree
                                                                                                                                that Ishall treat such Confidential Informationas strictly confidential and that Imay not, directly or lndimlly Ille,
9. In the process of selling or otherwise promoting the ACN Products, Iagree that Iwill operate in a lawful, ethical            sell, lend, lease, distribute, license, give, transfer, disclose, disseminate, reproduce or oth.erwi1e communicate
and moral manner and Iagree to make no false or misleading statements regarding the ACN Products or about the                   any such Confidential Information to any person or entity for any purpose other than as authorized by A.CN in
various relationships between ACN, the ACN Provider(s) and me.                                                                  writing. I represent and warrant that I will comply with all A(N policies and procedures relating to confidential
10. Iunderstand that during any investigation by ACN with respect to my breach of this Agreement or my conduct                  and proprietary information, and I agree that all prohibitions against disclosure of Confidential Information shall
as an IBO, my IBO position status may be suspended by ACN and any ACN Payments which may be otherwise owing                     survive the termination of this Agreement.
10 me 1hall be held until Onal resolution has been achlmd. Iacknowledge that in the event ACN dNermines that                   20. During the term of this Agreement, I agree that I shall n01, directly or f~directly, 1ell or solicit cusJorrms
I have violated this ~grccment, incl uding 1he ACN Pollcfes and Procedure! 01 the ACN Compensation Plan, ACN                   for products olferNI by or through ACN through any pl'lson or M1i1y other than that spedflcally designated or
may terminate this Agreement and deact~ate my IBO position, In which event I will not be entilled to any ACN                   approved in writing by ACN. I agree 1ha1 I shall not, during the term of this Agreement and for a period of one
Payments or further commissions or compensation of any kind .                                                                  (1) year thereafter, directly or indirectly, dive.rt, entice, knowingly call upon, 1ell or solidi, take awai or moie any
11. I agree to keep accurate records and shall not engage in or perform any misleading, deceptive or unethical                 customer of ACN, any other ACN Company or any ACN Provider, whether or not I originally procured or brought
practices. Ifurther agree to abide by all federal, state and local laws and regulations governing the sale or solicitation     such customer to ACN, any other ACN Company or ACN Provider (such activities are collectively referred to and
of the products marketed by ACN and/or the ACN Provider(s), including but not limited to, all applicable anti-spam             included herein as 'solicitation'). All customers solicited by an IBO on behalf of ACN, any other ACN Company or
legislation and obtaining and maintaining any and all permits and licenses required to perform under this Agreement            ACN Providers are deemed to be customers of ACN, the other ACN Company or the ACN Provider (as applicable)
and Iunderstand that Iwill be personally liable for any fines and other expenses incurred by ACN, any ACN Company              and not of the 1B0.1 understand that such non solicitation prohibition shall be strictly enforced and that each other
or any ACN Provider as a result of any failure to do so. I specifically represent and warrant that Ishall not engage in        ACN Company and each ACN Provider shall be a third party beneficiary of this prohibition. further, during the term
the slamming of a customer.                                                                                                    of the Agreement and for a period of one (1) year thereafter, I may not enter into a direct marketing relationship
12. IN NO EVENT Will ACN, ANY OTHER ACN COMPANY OR ANY OTHER ACN PROVIDER BE LIABLE FOR ANY INDIRECT,                          with any ACN Provider. During the term of this Agreement and for a period of one (1) year thereafter, Ishall not
CONSEQUENTIAL, SPECIAL, PUNITIVE, OR INCIDENTAL DAMAGES, (INCLUDING DAMAGES FOR LOSS Of BUSINESS                               solicit an ACN Company IBO, whether active, inactive, individual or entity, to participate in a network marketing
PROFITS, BUSINESS INTERRUPTION, AND THE LIKE), ARISING OUT Of ANY CAUSE, INCLUDING BUT NOT LIMITED TO,                         program offered by any other company. Each ACN Company shall be a third party beneficiary of this prohibition.
BREACH Of WARRANTY OR THE DELAY, ACT, ERROR OR OMISSION OF ACN, ANY ACN COMPANY OR ANY ACN PROVIDER,                           Without limiting in any way ACN's or any other ACN Company's right to pursue all rights and remedies available
OR THE DELIVERY, NONDELIVERY, DISCONTINUATION, OR MODIFICATION OFANY PRODUCT OR SERVICE BY ACN, ANY                            to it, violation of this covenant and condition will result in, but is not limited to, forfeiture of all rights in any IBO
ACN COMPANY, OR ANY ACN PROVIDER, EVEN If ACN HAS BEEN ADVISED OF THE POSSIBILITY Of SUCH DAMAGES.                             position and ACN Payments, including all current and future commissions, bonuses and payments of any kind.
13. OTHER THAN THE RETURN RIGHTS DESCRIBED HEREIN, ACN, THE OTHER ACN COMPANIES AND ACN PROVIDERS
MAKE NO EXPRESS WARRANTIES, AND THERE ARE NO IMPLIED WARRANTIES. EXPRESSLY EXCLUDED ARE ALL
WARRANTIES Of MERCHANTABILITY AND FITNESS FOR APARTICULAR PURPOSE. NO ORAL OR WRITTEN INFORMATION
OR ADVICE GIVHl BY ACN, ANY ACN COMPA~, ANY ACN PROVIDER, OR THEIR AGENT~ OR EMPLOY£ES Will CREATEA
WARRANTY OR IN ANY WAY INCREASE fHESCOPE OF THE FOREGOING WARRANTY.
Case 1:18-cv-09936-LGS Document 104-2 Filed 08/29/19 Page 12 of 25
  Case 1:18-cv-09936-LGS Document 85-9 Filed 02/21/19 Page 1 of 3




                   EXHIBIT 9
                        Case 1:18-cv-09936-LGS Document 104-2 Filed 08/29/19 Page 13 of 25


                                                       I
                              Case 1:18-cv-09936-LGS Document 85-9 Filed 02/21/19 Page 2 of 3
                                                             ACNOpportunity,LLC
                                                             1000 Progress Place
                                                                                                        INDEPENDENT BUSINESS OWNER AGREEMENT
                                                                                                        I                                                            I
                                        I
                                                             Concord, NC 28025-2449                     ~ - -- -- ~ - - - - - -- - -- - ,- - - - - - -- -- - ,
                                                             Phone: 704-260-3226                          Office Use Data Entry               Date
                                                             Fax: 704-260-3652                          _ Only                              _
                                                             www.acn inc.com                            ~ -- - - - ~ - - - - - - - - - - - ~ - - - - - - - -- -- ~




Company Name (Proof of Company Name, Business Tax ID# or Employer ID! required)            Cellular Telephone (with area code)   Federal Tax I.D.# (if applicable)       Birth date of Principal



Mailing Address                                                                                City                                                      State                          Zip Code



Email Address




SPONSOR INFORMATION
Last Name                          First Name                          Middle Initial     Telephone (with area code)                                                     Business ID




US TERMS AND CONDITIONS
I acknowledge that I have received and reviewed the ACN Independent Business Owner Agreement, including these US Terms and Conditions and the ACN Policies and Procedures and the
ACN Compensation Plan, which are hereby incorporated into and made part of this ACN Independent Business Owner Agreement by reference (collectively, the "Agreement"). By signing
below, I agree to comply with, and be bound by, the terms and conditions set forth in the Agreement.I acknowledge and agree that the Agreement will become a binding agreement upon
me and ACN Opportunity, LLC, a North Carolina limited liability company, only upon acceptance by ACN, and that ACN will notify me of acceptance of the Agreement via email to the email
address I submit with this Agreement. I understand that ACN has the right to accept or reject my application to become an Independent Business Owner ("180") in its sole discretion, For
purposes of this Agreement, ACN Opportunity, LLC is referred to as "ACN". ACN and its parents, subsidiaries and affiliates may be referred to herein collectively as the "ACN Companies"
or each individually as an "ACN Company", I understand that there is no requirement beyond entering into this Agreement and payment of the initial fee to become an 180. No other
purchase of sales or training materials or other services are required to become an 180 and any purchase of sales aids, training materials or training is strictly voluntary, I understand that my
advancement to higher qualification levels in the ACN Compensation Plan is based upon the acquisition of customers and the usage by such customers of products (goods and services)
offered by or through ACN ("ACN Products"), and that I am not obligated to purchase ACN Products. I also understand that if I choose to sponsor others to become IBOs and participate in
AC N's Compensation Plan, I will not receive any compensation whatsoever for the act of sponsoring or recruiting, and that I will be compensated based upon the activities of other IBOs
only to the extent of sales made by them to customers of ACN Products,
1, I, the undersigned applicant, represent that I am of legal age to enter into legally binding agreements, and that the information submitted in connection with my application to become
an 180 is complete, true and correct. I agree to promptly notify ACN of any changes to such information. If I am executing this Agreement on behalf of a corporation, limited liability
company, partnership, trust or other entity, I represent that I have the authority to enter into such agreements for the entity, but nonetheless I agree that in addition to such entity, I will be
personally responsible for the performance of all the duties and obligations described in this Agreement.
                                                                                                                           PLEASE SEE PAGE 2 FOR ADDITIONAL TERMS & CONDITIONS

CANCELLATION
I may cancel this transaction, without penalty or obligation, for a full refund, if postmarked within ten (10) business days from the date of this Agreement, exclusive of the date of signing. I
understand that if I cancel after the ten (10) day period, I am not entitled to a full refund. This limitation is subject to and shall be deemed modified to reftect the limitations required by any
state law, including the state of Georgia. If I cancel within the ten (1 O) business days from the date of this Agreement, any payments made by me under this Agreement and any instrument
executed by me will be returned within fifteen (15) business days following receipt by ACN of my Cancellation Notice, To cancel this Agreement, I must deliver personally or via courier or
by registered or certified mail return receipt requested, a written, signed, dated copy of a Notice of Cancellation to: ACN Opportunity, LLC, 1000 Progress Place, Concord, NC 28025 Attn: FSS
Research. Where applicable state law on cancellation is inconsistent with ACN policy, such state law shall be in force.

ACCEPTANCE AND PAYMENT
     $499 TEAM TRAINER
By signing below, I authorize ACN to charge the credit card listed below.

Select payment method:         D Personal Check (make payable to ACN) D Cashier's Check D Money Order D American Express, Discover, Master Card or Visa
Credit Card Account Number                                         I Expiration Date       I CW Code (The 3 or 4 digit value located on the front or back of your card)

When you provide a check as payment, you authorize us either to use the information from your check to make a one-time electronic fund transfer from your account or to process the
payment as a check transaction. When we use this information from your check to make an electronic fund transfer, funds may be withdrawn from your account as soon as the same day
you make your payment, and you will not receive your check back from your financial institution. In the event that your check is returned unpaid for insufficient or uncollected funds, we
may electronically debit your account for the principal amount of the check.

I verify that I have carefully reviewed and fully understand ACN's income opportunity presentation materials, which can be found on The ACN Opportunity Dual Disc or www.acninc.com.
I acknowledge that ACN has a global commitment to integrity, and as an ACN Independent Business Owner, it is my responsibility to uphold this commitment and always operate my
business the right way
Yes, I want to become an Independent Business Owner. Neither I, nor my spouse/life partner (unless they are my sponsor), have had any other interest and/or beneFit in any other ACN IBO position
within the 12 months prior to the effective date of this Agreement. I have read and agree to be bound by all of the terms and conditions of this Agreement, including the US Terms and Conditions,
the ACN Policies and Procedures, and the ACN Compensation Plan, all of which are incorporated into this Agreement and are available for me to review, store, or print atwww.acninc.com

                                                                           ACCEPTED AND AGREED:
Applicant's Signature                                                            Date



Applicant's Printed Name
                                                                                                                       I   Your Business ID number is:



                                                                                                                                                              eACN Opportunity, LLC 2016 US_IBO_RP _W_040116
                                  Case 1:18-cv-09936-LGS Document 104-2 Filed 08/29/19 Page 14 of 25
 2. I agree to timely pay for any productsGase se'l&il Sm&v~Q99~,G!T!eG6ny Afi1)0ipUf,TI en t P85m9rsta~ib©~2Jil i9aymQag0iti~eDtoJeing an active IBO with a valid Agreement
 the event that I am delinquent with respect to such payments, I acknowledge that ACN may offset such debt from any              in effect on the date such compensation is scheduled lo be paid. ACN reserves the right to vary or change eligibility as set
 commissions, bonuses, or other compensation earned through the ACN Compensation Plan, or any other monies owing                 out in the ACN Compensation Plan. Any other payments Ireceive will be based upon fulfilling certain terms of qualification
 to me ("ACN Payments").                                                                                                         as set forth by the ACN Compensation Plan. Iagree that as an ACN IBO, Ishall place primary emphasis upon the sale of
 l. I agree that as an IBO, I am an independent contractor responsible for my own business and not an agent, legal               ACN Products to customers. Under certain circumstances, commission rates may be adjusted for promotional products or
representative or employee of ACN or any carrier, supplier, service provider or other party with whom ACN transacts or           negotiated pricing.
contracts business l"ACN Providers"). Iacknowledge that my IBO relationship is with ACN Opportunity, LLC and not with            16. Iagree to indemnify and hold ACN, the other ACN Companies, the ACN Providers and their respective shareholders,
any other ACN Company or ACN Provider I understand that as an IBO, Iam free to select my own means, methods and                  directors, officers and employees harmless from any and all claims, damages, and expenses, including any attorney's fees,
manner of operation and that Iam free to choose the hours and location of my activities under this Agreement, subject            arising out of my actions or omissions in connection with this Agreement.
only to the tenms of this Agreement. I shall have no power or authority to bind ACN, either directly or indirectly, and I        17. This Agreement shall be governed by the laws of the state of North Carolina and the federal Arbitration Act, as
will not take any action inconsistent with this limit of authority, including representing in any manner that Iam an agent,      specified in Section 11.B. of the ACN Policies and Procedures. In the event of a dispute between ACN and me as to our
representative, legal representative or employee of ACN, any other ACN Company or any ACN Provider, Iacknowledge that            respective rights, duties and obligations arising out of or relating to this Agreement, it is mutually agreed that such
as an independent contractor Iam not entitled to holidays, vacations, disability, insurance, pensions or retirement plans,       disputes shall be exclusively resolved through the process and according to the provisions specified in Section 11.B. of the
or any other benefits offered or provided by ACN or any other ACN Company to its employees. Iunderstand that Iam solely          ACN Policies and Procedures ("Dispute Resolution Provisions"). ACN and Iagree that, notwithstanding Section 18 below,
responsible for remitting any taxes and obtaining any business licenses or insurance required by regulations or authorities      to the extent of any inconsistency, the Dis pule Resolution Provisions in the ACN Policies and Procedures shall control. The
to conduct my business. I acknowledge and agree that I will not be treated as or represent myself as an employee for             Dispute Resolution Provisions require, without limitation, and except as otherwise expressly stated, that ACN and I will
purposes of any federal, state or local statute, regulation, ordinance or other law.                                             resolve all disputes through binding arbitration before the American Arbitration Association pursuant to the Commercial
4.1 may terminate this Agreement for any reason, at any time, by giving ACN prior written notice at its address of record.       Rules of Arbitration. Both ACN and Iagree that all disputes will be resolved on an individual basis and that each may only
ACN may tenminate this Agreement pursuant to the ACN Policies and Procedures or in the event that I breach any part              bring claims against the other in an individual capacity (and not as a claimant or class member in any purported class or
of this Agreement.                                                                                                               representative proceeding).
5. 1acknowledge that as an IBO, Iam not guaranteed any income nor am Iassured any profits or success, and Icertify that          18.1 acknowledge that ACN fully reserves its right to amend this Agreement at any time by notifying me of the changes,
no claims of guaranteed profits or representations of expected earnings that might result from my efforts as an IBO have         including by posting the revisions on the ACN website (www.acninc.com). Any changes to this Agreement made by ACN
been made by ACN or my sponsor Similarly, Ishall not represent directly or indirectly that any person may, can, or will          may apply: (1) upon the date of execution or posting of the amended Agreement on the ACN website, or (2) prospectively
earn any stated amount or that any IBOs are guaranteed success.                                                                  to some specified date in the amendment, Any such changes are incorporated as part of this Agreement. No amendment
6.1 understand that the ACN Products are offered in different markets on terms and at rates determined by ACN or ACN             shall apply retroactively. This Agreement, including the US Terms and Conditions, the ACN Policies and Procedures and the
Providers, and that the markets where the products are offered and the terms and conditions or prices thereof may change         ACN Compensation Plan which have been incorporated herein by reference, constitutes the entire agreement between the
from time to time without notice.                                                                                                parties hereto and shall not be modified or amended except as described herein. In the event of a conflict between the US
                                                                                                                                 Terms and Conditions and the ACN Policies and Procedures or the ACN Compensation Plan, the US Terms and Conditions
7, This Agreement shall become effective upon acceptance by ACN and continue for an initial term of one (1 I year unless         shall control. for purposes of this Agreement, my address as submilted by me with this Agreement shall be deemed to be
sooner terminated as permitled herein. My relationship with ACN may be extended for additional one year periods by               my correct address unless and until notirication of a change of address is provided by me to ACN.
my agreement to the then current ACN IBO US Terms and Conditions, and payment of ACN's annual renewal fee no later
than 30 days after each Agreement anniversary date. The annual fee is for services provided by ACN which include but are         19. I understand that I may not assign this Agreement without the prior written consent of ACN, which may be withheld,
not limited to tracking of personal customers, tracking of downline IBOs and support services, including but not limited         conditioned, or delayed in ACN's sole discretion. This Agreement shall be binding upon and inure to the benefit of heirs,
to hosting of an IBO's acndirect website, materials and training information on the IBO Back Office, and access lo the IBO       successors and permitted assigns of the parties hereto. If any provision of this Agreement is determined by any authority
support call center. I understand that failure to renew within the specified time frame shall result in termination of this      of competent jurisdiction to be invalid or unenforceable in part or in whole for any reason whatsoever, the validity of the
Agreement and my relationship with ACN and deactivation of my IBO position, and shall result in the forfeiture of bonuses,       remaining provisions or portions thereof shall not be affected thereby and such authority should reform this Agreement to
commissions or other payments from ACN. However, those rights and obligations which by their nature are intended                 the extent necessary to render the otherwise unenforceable provision or portion thereof valid and enforceable.
lo survive termination of this Agreement shall survive, including without limitation the provisions governing dispute            20.1 acknowledge that Imay receive proprietary and conHdential data or information of ACN and/or ACN Provlder(s) which
resolution, indemnification, non-solicitation, confidentiality, and account maintenance fees.                                    is not publicly known or available lo the competitors of ACN or ACN Providers, including but not limited to information
8, I understand that there is a fee to process all ACN Payments. Iagree that any payments made to me by ACN that remain          about ACN Products, customers, and IBOs ("Conridential Information"), and I agree that I shall treat such Conridential
unclaimed by me after six (6) months shall be held in an account that is subject to an account maintenance fee of $10            Information as strictly confidential and that I may not, directly or indirectly use, sell, lend, lease, distribute, license, give,
per month (the "Account Maintenance Fee") which shall be deducted by ACN monthly. If there are insufficient funds                transfer, disclose, disseminate, reproduce or otherwise communicate any such Confidential lnfonmation to any person
owed me from which to deduct the monthly Account Maintenance fee when due, and Ido not otherwise pay the Account                 or entity for any purpose other than as authorized by ACN in writing. I represent and warrant that I will comply with all
Maintenance fee. then the Account Maintenance fee shall be prorated to reflect the amount of funds remaining and the             ACN policies and procedures relating to confidential and proprietary information, and Iagree that all prohibitions against
account shall remain open for an equally proraled amount of time. When no unclaimed amounts are owed to me by ACN                disclosure of Confidential lnfonmation shall survive the termination of this Agreement.
the account shall be closed. I further acknowledge that unclaimed amounts owed to me may be subject to applicable                21. Durtng the term of this Agreement, Iagree that Ishall not, directly or indirectly, sell or solicit customers for products
eschear laws which may require ACN to deliver unclaimed funds to the state.                                                      offered by or through ACN through any person or entity other than that specifically designated or approved in writing
9. In the process of selling or otherwise promoting the ACN Products, Iagree that I will operate in a lawful, ethical and        by ACN. I agree that I shall not, during the term of this Agreement and for a period of one (1) year thereafter, directly
moral manner and Iagree to make no false or misleading statements regarding the ACN Products or about the various                or indirectly, divert, entice, knowingly call upon, sell or solicit, take away or move any customer of ACN, any other ACN
relationships between ACN, the ACN Provider(s) and me.                                                                           Company or any ACN Provider, whether or not I originally procured or brought such customer to ACN, any other ACN
                                                                                                                                 Company or ACN Provider (such activities are collectively referred to and included herein as 'solicitation'). All customers
1D I understand that during any investigation by ACN with respect to my breach of this Agreement or my conduct as an             solicited by an IBO on behalf of ACN, any other ACN Company or ACN Providers are deemed to be customers of ACN,
IBO, my IBO position status may be suspended by ACN and any ACN Payments which may be otherwise owing to me shall                the other ACN Company or the ACN Provider (as applicable) and not of the IBO. I understand that such non solicitation
be held until rinal resolution has been achieved. Iacknowledge that in the event ACN determines that Ihave violated this         prohibition shall be strictly enforced and that each other ACN Company and each ACN Provider shall be a third party
Agreement, including the ACN Policies and Procedures or lhe ACN Compensation Plan, ACN may terminate this Agreement              beneficiary of this prohibition. Further, during the term of the Agreement and for a period of one (1) year thereafter, Imay
and deactivate my IBO position, in which event I will not be entitled to any ACN Payments or further commissions or              not enter into a direct marketing relationship with any ACN Provider. During the term of this Agreement and for a period of
compensation of any kind.                                                                                                        one (1 I year thereafter, Ishall not solicit an ACN Company IBO, whether active, inactive, individual or entity, 10 participate
11. Iagree to keep accurate records and shall not engage in or perform any misleading, deceptive or unethical practices. I       in a network marketing program offered by any other company. Each ACN Company shall be a third party beneficiary of
further agree to abide by all federal, slate and local laws and regulations governing the sale or solicitation of the products   lhis prohibition. Without limiting in any way ACN's or any other ACN Company's right to pursue all rights and remedies
marketer! by ACN and/or the ACN Provider(s), including but nol limited to, all applicable anti-spam legislation and obtaining    available to it, violation of thiscovenant and condition will result in, but is not limited to, forfeiture of all rights in any IBO
and maintaining any and all peimits and licenses required to perform under this Agreement and I understand thal I will be        position and ACN Payments, including all current and future commissions, bonuses and payments of any kind,
personally liable for any fines and other expenses incurred by ACN, any ACN Company or any ACN Provider as a result of any
failure to do so, Ispecifically represent and warrant that Ishall not engage in the slamming of a customer.
12 IN NO EVENT WILL ACN, ANY OTHER ACN COMPANY OR ANY OTHER ACN PROVIDER BE LIABLE FOR ANY INDIRECT,
CONSEQUENTIAL, SPECIAL, PUNITIVE, OR INCIDENTAL DAMAGES, (INCLUDING DAMAGES FOR LOSS OF BUSINESS PROFITS,
BUSINESS INTERRUPTION, AND THE LIKE), ARISING OUT OF ANY CAUSE, INCLUDING BUT NOT LIMITED TO, BREACH Of
WARRANTY OR THE DELAY, ACT, ERROR OR OMISSION Of ACN, ANY ACN COMPANY OR ANY ACN PROVIDER, OR THE DELIVERY,
NONDELIVERY, DISCONTINUATION, OR MODIFICATION OF ANY PRODUCT OR SERVICE BY ACN, ANY ACN COMPANY, OR ANY ACN
PROVIDER, EVEN If ACN HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.
13. OTHER THAN THE RETURN RIGHTS DESCRIBED HEREIN, ACN, THE OTHER ACN COMPANIES AND ACN PROVIDERS MAKE
NO EXPRESS WARRANTIES, AND THERE ARE NO IMPLIED WARRANTIES. EXPRESSLY EXCLUDED ARE ALL WARRANTIES Of
MERCHANTABILITY AND FITNESS FOR APARTICULAR PURPOSE. NO ORAL DR WRITTEN INFORMATION OR ADVICE GIVEN BY
ACN, ANY ACN COMPANY.ANY ACN PROVIDER, OR THEIR AGENTS OR EMPLOYEES Will CREATE AWARRANTY OR IN ANY WAY
INCREASE THE SCOPE Of THE FOREGOING WARRANTY.
14. ACN shall periodically make various sales literature, promotion matertals, training and other products available for my
use in conducting my business as an IBO. I, however, am under no obligation to purchase any quantities of those materials
or services at any lime. Rather, !will have the option to order and purchase any materials or services which Imay choose. If
Ichoose to purchase such materials then Imay return any unused, unopened and currently marketable items for up to one
year and receive a refund of 90% of the purchase price. Iwill be responsible for the cost of shipping said materials to ACN.
15. I acknowledge that I have the right to sign up as many personal customers as I wish. for each personal customer
signed, Iwill be eligible to receive a commission from my personal customers' usage payments for ACN Products and from
usage payments from personal customers in my network of IBDs in accord with the currently valid ACN Compensation                                                                                          ~ACN Opportunity, LLC 2016 US_IBD_RP _W_0'10116
Case 1:18-cv-09936-LGS Document 104-2 Filed 08/29/19 Page 15 of 25
       Case 1:18-cv-09936-LGS Document 104-2 Filed 08/29/19 Page 16 of 25




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


JANE DOE, LUKE LOE, RICHARD ROE, and
MARY MOE, individually and on behalf of all
others similarly situated,
                                    Plaintiffi·,
                 v.                                         No. 1: 18-cv-09936-LGS
THE TRUMP CORPORATION, DONALD J.
TRUMP, in his personal capacity,
DONALD TRUMP JR., ERIC TRUMP,and
IVANKA TRUMP,
                                  Defendants.


      tPROPOSEDt STIPULATED PROTECTIVE ORDER PENDING THE COURT'S
             DECI IO       ON THE ARBITRABILITY OF PLAINTIFFS' CLAIMS

     LORNA G. SCHOFIELD, United States District Judge:

         The Court having found that good cause exists for the issuance of an appropriately tailored
protective order pending its decision on the arbitrability of Plaintiffs' claims, and the parties having
stipulated to the following provisions, it is hereby ORDERED that any person subject to this
Order-including without limitation the parties to the action; their attorneys, representatives,
employees, agents, experts, and consultants, acting as such; all third parties providing discovery in
this action; and all other interested persons with actual or constructive notice of this Order-shall
adhere to the following terms, upon pain of contempt:

Confidential Identity Information

I.       "Confidential Identity Information" is hereby defined as (i) the identities of Plaintiffs
         Jane Doe, Luke Loe, Richard Roe, and Mary Moe, and (ii) any documents, information,
         or materials that may reasonably be expected to lead to the identification of those
         Plaintiffs as the individuals who filed the action.

2.       Any person subject to this Order shall not disclose Confidential Identity Information to
         anyone else except as this Order expressly permits, and shall take all due precautions
         to prevent the unauthorized or inadvertent disclosure.

Discovery Materials May Be Designated as Confidential and/or Confidential Identity
Information

3.       A person producing "Discovery Material" (i.e., information of any kind provided in the
         course of discovery in this action, pending a decision by the Cou1t on the arbitrability of
     Case 1:18-cv-09936-LGS Document 104-2 Filed 08/29/19 Page 17 of 25




      Plaintiffs' claims) may designate as Confidential any material or portion thereof that
      contains trade secrets, proprietary business information, competitively sensitive
      information, or other information the disclosure of which would, in the good faith
      judgment of the designating person, be seriously detrimental to the producing person's
      business or personal interests. A person producing Discovery Material may designate as
      Confidential Identity Information any material or portion thereof that, in the good faith
      opinion of the producing person, meets the definition of Confidential Identity
      Information in paragraph 1 above.

4.     Any person subject to this Order who receives from any other person any Discovery
       Material that is designated as Confidential or Confidential Identity rnformation (together,
       '·Protected Material") shall not disclose such Protected Material to anyone else except as
       expressly permitted hereunder. Protected Material shall be used solely for purposes of
       developing evid nee regarding\ h ther Plaintiffs agreed to arbitrate with American
       Communications Network(' AC ") in connection with the litigation of this action and for
       no other purpose whatsoever, provided that nothing in this Order shall limit disclosure or
       use by a producing person of its own Protected Material.

5.    Where the portion of Discovery Material constituting Protected Material is reasonably
      separable from the non-Protected Material portion, only the portion constituting Protected
      Material shall be so designated. Any party that intends to use only non-Protected Material
      portions of a document containing Protected Material as part of a motion, or at a
      deposition or trial, may request that the producing party provide a redacted version of that
      document.
6.    With respect to the protected portion of any Discovery Material other than deposition
      transcripts and exhibits, the producing person or that person's counsel may designate
      Discovery Material or any portion thereof as "Confidential" or "Confidential Identity
      Information" by stamping or otherwise clearly marking as "Confidential" or
      "Confidential Identity Information," respectively, the protected document or portion in a
      manner that will not interfere with legibility or audibility. Deposition testimony may be
      designated as Confidential and/or Confidential Identity Information either on the record
      during the deposition or in writing within H-V-e-two business days of receipt of the
      transcript. If so designated, the tin al transcript of the designated testimony shall be bound
      in a separate volume and bear the notation "Confidential Information Governed by
      Protective Order," "Confidential Identity Information Governed by Protective Order," or
      ·'Confidential Information and Confidential Identity Information Governed by Protective
      Order."

7.    If at any time prior to the trial of this action Cou1t's dec ision on th e arbitrabilitv of
      Plaintiffs' claims, a producing person believes in good faith that Discovery Material or a
      portion thereof that that person previously produced without limitation should be
      designated as "Confidential" and/or "Confidential Identity Information," the producing
      person may so designate that material or portion by promptly notifying all parties in
      writing . Such designated Discovery Material will thereafter be treated as Confidential
      and/or Confidential Identity Information under the terms of this Order. In addition, the
      producing person shall provide each other party with replacement versions of such
      Discovery Material that bears the appropriate designation within two business days of
                                                  2
     Case 1:18-cv-09936-LGS Document 104-2 Filed 08/29/19 Page 18 of 25




       providing such notice.
8.     Any party may designate, as Confidential or Confidential Identity Information, Discovery
       Material produced by another party without such a designation, provided that such
       Discovery Material contains the designating party's own Confidential or Confidential
       Identity Information. Such designation shall be accomplished by providing written notice
       to all receiving parties identifying the Discovery Material whose designation is be
       affected. In addition, the designating party shall provide all receiving parties with
       replacement versions of such Discovery Material that reflect the new designation.

Wh o May Rece ive Protected Materi al

9.     No person subject to this Order, other than the producing person, shall disclose any
       Confidential Discovery Material to any other person whomsoever, except to:

         a.     the parties to this action ;

         b.     counsel retained specifically for this action, including any paralegal, clerical, or
                other assistant employed by such counsel to work on this action, and in-house
                co unsel for the T rump Corporation;

         c.     as to any document, its author, its addressee, and any other person shown on the
                face of the document as having received a copy;

         d.     any witness who counsel for a party in good faith believes may be called to
                testify at ~trial or deposition in this aetionsought bv a party in a id of the
                Court' s dec ision on the arbitrabili tv of Plai nti ffs cla ims, provided such
                person, other than those persons set forth in subparagraphs 9(a) and (c), has
                first executed a Non- Disclosure Agreement in the form annexed hereto;

         e.     any person retained by a pai1y to serve as an expert witness or consultant or
                otherwise provide specialized advice to counsel in connection with thts-
                ~     Defondants' antic ipated moti on to compe l arbi tration or Pla int iffs'
                oppos itio n to that motion, provided such person has first executed a Non-
                Disclosure Agreement in the form annexed hereto, and further provided that
                any such support staff are subject to contractual or professional duties of
                confidentiality with respect to such material;

         f.     stenographers and video technicians engaged to transcribe or record depositions
                conducted in this action, provided such persons are subject to contractual or
                professional duties of confidentiality with respect to such material ;

         g.     independent photocopying, graphic production services, or other litigation
                support services employed by the parties or their counsel to assist in this action,
                including computer service personnel performing duties in relation to a
                computerized litigation system, provided such persons are subject to contractual
                or professional duties of confidentiality with respect to such material;

                                                3
        Case 1:18-cv-09936-LGS Document 104-2 Filed 08/29/19 Page 19 of 25




              h.      the Court and its staff;

              i.      any mediators engaged by the parties; and
              J.      any other person whom the producing person, or other person designating the
                      Discovery Material as Confidential, agrees in writing may have access to such
                      Confidential Discovery Material.

      I0.     No person subject to this Order, other than the Plain ti ff whose identity is being
              protected, shall disclose any Confidential Identity Information to anyother person
              whomsoever, except to:

              a.      any person referred to in subparagraphs 9(6 ), w..,_(f), (g), (h), and (i) above;

              b.      any non-pai1y witness who counsel for a party in good faith believes may be
                      called to testify at ~ 1 ! deposition in this aclioA ought by a party in aid or
                      the ourt's dec ision on the arbitrability of Plaintiffs· claims, and who counsel
                      for a party in good faith believes needs access to Confidential Identity
                      Information in order to provide relevant testimony, provided such person has
                      first executed a Non- Disclosure Agreement in the form annexed hereto;

              c.      any non-party recipient of a subpoena issued pursuant Federal Rule of Civil
                      Procedure 45 who counsel for a party in good faith believes needs access to
                      Confidential Identity Information in order to provide relevant documents or
                      testimony, provided such person has first executed a Non-Disclosure
                      Agreement in the form annexed hereto;

              d.      any other person who the Plaintiff whose identity is being protected agrees in
                      writing may have access to such Confidential Identity Information, provided
                      such person has first executed a Non-Disclosure Agreement in the form
                      annexed hereto.

11.         Prior to the disclosure of any Confidential Discovery Material or Confidential Identity
            Information to any person referred to in subparagraphs (9)(d) and (e), and I 0(6), (c), and
            (d) above, such person shall be provided by counsel with a copy of this Protective Order
            and shall sign a Non-Disclosure Agreement, in the form annexed hereto, stating that that
            person has read this Order and agrees to be bound by its terms. To the extent that any
            such person refuses to sign the Non-Disclosure Agreement, a party may seek proper
            recourse including, but not limited to, an order directing that such person is subject to the
            terms set forth herein. Counsel shall retain each signed Non-Disclosure Agreement, hold
            it in escrow, and produce it to opposing counsel, upon request, either prior to such person
            being permitted to testify fat .ii_deposition or trial) or upon entrv of the Cou rt· s order
            concerning the arbitrabilitv of Plaintiffs clai msal the oonclusion of Hie casa, whichever
            comes first.

12.         Nothing herein shall restrict a qualified recipient from making working copies aastracts
            digosls. or Analyses of Protected Material fo r use in conneetfo n with this action and suel:¼
            working cop ies abstracts digests and analyses of Pro~ected Material sl~all be deemed to
                                                       4
     Case 1:18-cv-09936-LGS Document 104-2 Filed 08/29/19 Page 20 of 25




        ha'le the same level of proteetioA as such Protected Materials bas lJAdor this Order.

l+.l_~.,_In the event any person having possession, custody, or control of any Protected Material
         produced in this action receives a subpoena or other process or order to produce such
         information, such subpoenaed person or entity shall promptly notify the attorneys of
         record of the producing party and furnish those attorneys with a copy of said subpoena or
         other process or order. Nothing in this Order shall be construed to require the party to
         whom the subpoena or other process or order is directed to give written notice where
         prohibited by law.
Objecting to Designations of Confidential Material

i--+._l). __ Any person who objects to any designation of Confidential Material may at any time
        prior to trial serve upon the designating person and all other parties a written notice
        stating the grounds of the objection. The designating person and objecting person shall
        meet and confer within 7 days of such notice. In absence of an agreement otherwise, the
        Confidential Material will lose its designation I 4 days after the written notice of
        objection, unless the designating party seeks affirmative relief from the Court, in which
        case the Confidential Material will retain its designation until the Court resolves the
        dispute. The designating party shall bear the burden of demonstrating the propriety of its
        designation.

Filing Protected Material in These Actions

-8-,_!_±:__If a party wishes to file Confidential Material with the Court, the party shall submit the
          Confidential Material to the Court in accordance with the procedures for redacted and
          sealed filings set forth in section I.C.3 of the Court's Individual Rules and Practices in
          Civil Cases. The party with the interest in confidential treatment bears the burden of
          persuasion.

-Ut,12_.,_If a party wishes to file Confidential Identity Information with the Court, the party shall
          redact all Confidential Identity Information in its public filing, and shall file an
          unredacted copy in accordance with section I.C.3. of the Court's Individual Rules and
          Practices in Civil Cases. Given the Court's prior orders permitting Plaintiffs to proceed
          under pseudonyms, a party need not seek leave from the Court in order to file
         Confidential Identity Information in redacted form.

P -:.l__§'-Plaintiffs should be referred to by their respective pseudonyms in all court filings,
           discovery requests, and correspondence between persons permitted to receive
           Confidential Identity Information under paragraphs 9 and 10 above.

Inadvertent Disclosure of Privileged Materials

+g.,.LL_Pursuant to Rule 502 of the Federal Rules of Evidence, if, in connection with this
        litigation, and despite having taken reasonable steps to prevent the disclosure of
        information that it claims is subject to a claim of attorney-client privilege or attorney
        work product, a producing person inadvertently discloses information subject to a claim

                                                    5
       Case 1:18-cv-09936-LGS Document 104-2 Filed 08/29/19 Page 21 of 25




        of attorney-client privilege or attorney work product ("Inadvertently Disclosed
        Information"), such disclosure, in itself, shall not constitute or be deemed a waiver or
        forfeiture of any claim of privilege or work product protection with respect to the
        Inadvertently Disclosed Information and its subject matter.
 ~l,1-.llL_f fa disclosing person makes a claim of inadvertent disclosure, all receiving persons shall,
        within five business days, return or destroy all copies of the Inadvertently Disclosed
        Information, and provide a certification of counsel that all such information has been
        returned or destroyed. Consi lent with Federal Rule of Civil Procedure 26. a receiving
        person mav also sequester a copy of the Inadvertently Disclosed Information pendin!!
        resolution of any dispute regarding the status of that lnadve11ently Disclosed
        In formation. A r ceiving party must not use or disclose the Inadvertently Disclosed
        Information until the claim is resolved.

]0,l2.c__ Within five business days of the notification that such Inadvertently Disclosed
        Information has been returned or destroyed, the disclosing person shall produce a
        privilege log with respect to the Inadvertently Disclosed Information.

:2:+20. Jf a receiving person thereafter moves the Court for an order compelling production of
        the Inadvertently Disclosed Information, that motion shall be filed under seal, and shall
        not assert as a ground for entering such an order the mere fact of the inadvertent
        production. The disclosing person retains the burden of establishing the privileged or
        protected nature of any Inadvertently Disclosed Information. Nothing in this Order shall
        limit the right of any party to request in camera review of the Inadvertently Disclosed
        Information.

Right to Assert Other Objections

P--,~ I. This Order shall not prejudice the rights of any party or non-party to this action to: (a)
        oppose production of any information on the ground of the attorney-client privilege, the
        attorney work product doctrine, non-responsiveness, or any privilege or immunity
        recognized by this Court or the courts of the State of New York, nor shall it be deemed a
        waiver of any objection to such production; (b) object to the production of documents or
        information it considers to be outside the scope of discovery; or (c) object to the
        authenticity or admissibility into evidence of any document, testimony, or other evidence
        subject to this Order.

  everability and Retention of Jurisdiction

?''
_:),    The inval.id.i ry or ~mcnforceability of any p1"0'.1ision of this Order shall not affect the
        Yali.dity or enforceability of any other pro•.,ision of this Order 1Nl'lioh slrnll remain in full
        force and effect.

21.     ln the event that the Comt determines that Plaintiffs sha+l---fleHonger be permitted to
        proceed under pseudonyms the pro'lisions of this Order relating to Confidential lden-tity
        In for rAali on •.vi 11be deemed to no longer ap1Jly . Such a doterm ination will not exeuse any
        prior ~•iolarion of those pro·.'ision relating ~o Confidential Identity Information or iH any
        wa)· limit the Cour1·s authority to impose sanctions for such a prior•,iolalion.
                                                     6
    Case 1:18-cv-09936-LGS Document 104-2 Filed 08/29/19 Page 22 of 25




~ll-"-This Court shall retain jurisdiction over all persons subject to this Order for so long as
       such persons are in possession, custody, or control of Protected Material and to the extent
       necessary to enforce any obligations arising hereunder or to impose sanctions for any
       contempt thereof.

26,2j_ Upon entry ofan order resolving the arbitrnbilitv of Plaintiffs claims. the terms of this
       Prolectiv Order'" ill remain in force until either party seeks relief from or modification
       of those t rms. and the Court has granted uch request.




                                                 7
    Case 1:18-cv-09936-LGS Document 104-2 Filed 08/29/19 Page 23 of 25




SO STIPULATED.

Dated: _ _       2019




Roberta A. Kaplan, Esq.                            Joanna C. Hendon, Esq.
John C. Quinn, Esq.                                Cynthia Chen, Esq.
Joshua Matz, Esq.
Alexander J. Rodney, Esq.
Matthew J. Craig, Esq.                             SPEARS & f MES   LLP
Emily C. Cole, Esq.                                51 Madison A venue
                                                   New York, NY 10010
Kt\PLt\N HECKER      & FINK LLP                    Telephone: (212) 897-4487
350 Fifth Avenue, Suite 7110                       Facsimile: (212) 213-0849
New York, New York 10118                           jhcnd n@. pear imcs.com
Telephone: (212) 763-0883                          ccl1-.:nrms pearsim es.corn
Facsimile: (212) 564-0883
l'kap lMti:i•knp lanhe kcr.com                     Attorneys for Defendants
jquinnrrnka planhccker. c rn
jrnulztc~ kaplanh ·'cker.com
ar ,dnev(a)kapla nheckcr,co m
mcrai~m1kaplanhe k r . ·om
ccolc:a)kaplan hecker.com


Andrew G. Celli, Jr., Esq.
Matthew D. Brinckerhoff, Esq.
0. Andrew F. Wilson, Esq.
Katherine Rosenfeld, Esq.
David Berman, Esq.

EMERY CELLI BRINCKERIIOFF & ABADY        LLP
600 Fifth Avenue at Rockefeller Center
New York, NY 10020
Telephone: (212) 763-5000
a ell i(a'e bala ,~.com
rnbrinckcrho flrii}ccbalaw.corn


dbcl'rnan(d LT halaw .corn

Alforneysfor Plaintiffs




                                               8
     Case 1:18-cv-09936-LGS Document 104-2 Filed 08/29/19 Page 24 of 25




SO ORDERED.


Dated :



                                               LORNA G. SCHOFIELD
                                               United States District Judge




                                    9
    Case 1:18-cv-09936-LGS Document 104-2 Filed 08/29/19 Page 25 of 25




                            UNITED STA TES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


JANE DOE, LUKE LOE, RICHARD ROE, and
MARY MOE, individually and on behalf of all
others similarly situated,
                                   Plaintiff.y,
               v.                                         No. 1: 18-cv-09936-LGS
THE TRUMP CORPORATION, DONALD J.
TRUMP, in his personal capacity,
DONALD TRUMP JR., ERIC TRUMP, and
IYANKA TRUMP,
                                 Defendants.


                              NON-DISCLOSURE AGREEMENT
         I, _ _ ________ , acknowledge that J have read and understand the Protective
Order in this action governing the non-disclosure of Confidential Discovery Material and
Confidential Identity Information (together, "Protected Material") pending the Court's decision
on th' -~rbilrnbililY or Plaintiffs· claims. I agree that (I) I will hold in confidence all Protected
Material to the extent required by the Protective Order and agree to be bound by the terms of
that Order: (2) I will use such Protected Material only for purposes of this litigation aiding the
Co urt" s decision regarding lhe question of the arbitrabilitv of Plaintiffs claims and for no other
purpose whatsoever; and (3) I will take all due precautions to prevent the unauthorized or
inadvertent disclosure of such Protected Material.

        By acknowledging these obligations under the Protective Order, I understand that I am
submitting myself to the jurisdiction of the United States District Court for the Southern District
of New York for the purpose of any issue or dispute arising hereunder, and that my willful
violation of any term of the Protective Order could subject me to punishment for contempt of
court.

Dated:

                                                                                          [Signature]




                                                  I(
